      Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                           Desc: Main
                               Document Page 1 of 96
  B1040 (FORM 1040) (12/15)

        ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
Organic Power LLC                                                                US Small Business Administration and Jovita Corranza
                                                                                 as Administrator of the US Small Business Administration


ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
Rafael Gonzalez Valiente, Godreau & Gonzalez Law, 1806
Mcleary St. San Juan, PR 00911; 787.726.0077

PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
✔                 Trustee/Bankruptcy Admin                                         Debtor                 U.S. Trustee/Bankruptcy Admin
                                                                                   Creditor           ✔ Other
                                                                                   Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
          Complaint for Declaratory Judgment, Mandamus and Injunctive Relief




                                                                     NATURE OF SUIT
       (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
   11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                            64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 7001(2) – Validity, Priority or Extent of Lien                              65-Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 7001(7) – Injunctive Relief
   FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                 ✔  72-Injunctive relief – other

   FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                 FRBP 7001(8) Subordination of Claim or Interest
   41-Objection / revocation of discharge - §727(c),(d),(e)                         81-Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 7001(9) Declaratory Judgment
   51-Revocation of confirmation
                                                                                 ✔  91-Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action
   66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims                  01-Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
       actual fraud                                                              Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                      (continued next column)                                    ✔   02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
  Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
                 trial is demanded in complaint                                  Demand $
Other Relief Sought
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                         Document Page 2 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31            Desc: Main
                         Document Page 3 of 96


                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO



                    IN RE:                     Bankr. Case No.: 19-
                                               01789(ESL)
             ORGANIC POWER, LLC.,
                    DEBTOR.                            Chapter 11
    ______________________________

         ORGANIC POWER, LLC.
   Plaintiff
                                               Adv. Proceeding. No.
   v.

   The    U.S.    Small    Business
   Administration and        Jovita
   Carranza,    solely    as    the
   Administrator of the U.S. Small
   Business Administration,

   Defendant


    COMPLAINT FOR DECLARATORY JUDGMENT, WRIT OF MANDAMUS, AND
                        INJUNCTIVE RELIEF

   TO THE HONORABLE COURT:

             COME    NOW,   Organic   Power,   LLC.    (“OP”    or    “Debtor”),

   through the undersigned counsel very respectfully avers and

   prays as follows:

        I.     INTRODUCTION

   1.        Under    the   Coronavirus    Aid,      Relief,    and     Economic

   Security Act, H.R. 748 (the “CARES Act”), Congress and the

   President         temporarily   added   a   new    program   entitled        the

   “Paycheck         Protection    Program”    to     the   SBA’s     7(a)     Loan

   Program (hereinafter referred to as the “PPP”).
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                   Desc: Main
                         Document Page 4 of 96


   2.   The    PPP    and    its    associated        benefits     are    intended      to

   provide economic relief to small businesses nationwide who

   are adversely impacted under the Coronavirus Disease 2019

   (“COVID-19”)           Emergency      Declaration       issued        by    President

   Donald Trump on March 13, 2020.


   3.   This         is    an     action       against     the     SBA        under     the

   Administrative Procedure Act, 5 U.S.C. §701 et seq. and

   section 525 of the United States Bankruptcy Code, 11 U.S.C.

   §525,      seeking:      (a)    declaratory        judgment     that       the     SBA’s

   implementation           of    the    PPP     is   unlawful,        discriminatory

   against       prospective            borrowers        who     are      debtors        in

   bankruptcy, and beyond its statutory authority; (b) a writ

   of mandamus under 28 U.S.C. § 1361 to compel the SBA the

   remove its disqualification of bankruptcy debtors as viable

   applicants        from    all   PPP     applications,         including      the     PPP

   Official SBA Form 2484 (the “PPP Application”); and (c) an

   order enjoining the SBA from denying the Plaintiff a loan

   under the PPP based on the Plaintiff’s status as a chapter

   11 debtor.


   4.    It     is    germane      to    point    out     that    other       Bankruptcy

   Courts have already ruled that bankruptcy debtors that meet

   all other requirements for the PPP Loan are entitled to

   receive the PPP Loan.                See, In re Asteria Education, Inc.,
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31        Desc: Main
                         Document Page 5 of 96


   Dkt. 129, Case No. 20-50169 (Bankr. W.D. Tex., April 8,

   2020). (“In the context of the CARES Act or the Interim

   Final Rules, as they apply to the Debtor, there is no such

   prohibition with regard to debtor under Chapter 11 of title

   11 being the recipient of a loan under the revised SBA 7(a)

   program known as the PPP or under the EIDL program portions

   of the CARES Act.”); See also, Temporary Restraining Order,

   In re Hidalgo County Emergency Service, Case No. 19-20497;

   Hidalgo     County   Emergency    Service      Foundation      v.    Jovita

   Carranza in her capacity as Administrator of the U.S. Small

   Business     Administration,     Dkt.    18,       Adv.   Proc.     20-02006

   (Bankr. S.D. Tex., April 25, 2020).


         II.   THE PARTIES


   5.    Organic    Power,     LLC.,       is     a     limited      liability

   corporation existing under the laws of the Commonwealth of

   Puerto Rico with principal offices in Vega Alta, Puerto

   Rico; created on October 26th, 2012. Its resident agent is

   Miguel Pérez Valdés. Its physical address is Sabanera de

   Dorado, 3 Camino del Turpial, Dorado, Puerto Rico; and the

   telephone number is 787.333.0280.


   6.    The SBA is an agency of the United States of America

   whose central office is located at 409 Third Street, S.Q.,

   Washington DC 20416.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                Desc: Main
                         Document Page 6 of 96


          III.     JURISDICTION AND VENUE


   7.     The    Court        has    jurisdiction        over     this    adversary

   proceeding pursuant to 28 U.S.C. §§157 and 1334. This is a

   core    proceeding          pursuant     to     28    U.S.C.       §157(b)(2)(D).

   Jurisdiction         is    also    proper     under    the     judicial     review

   provisions of the Administrative Procedure Act (“APA”), 5

   U.S.C. § 702.


   8.     Declaratory and injunctive relief is sought consistent

   with 5 U.S.C. § 706 and as authorized in 28 U.S.C. § 2201

   and 2202.


   9.     Venue is proper in this district pursuant to 28 U.S.C.

   §§ 1391(b)(2) and (e)(1) and 28 U.S.C. § 1409(a).


   10.    The Debtor states that it consents to the bankruptcy

   court hearing and determining all claims and issues in this

   adversary       proceeding         and     entering        final     orders      and

   judgments       on    all    claims      including      money      judgments      as

   appropriate, subject to review under 28 U.S.C. § 158.


          IV.    FACTUAL BACKGROUND


   11.    On    April    1,    2019    (the      “Petition      Date”),   Plaintiff

   filed its voluntary petition for relief under Chapter 11 of

   the    United    States      Bankruptcy       Code    in   the     United   States
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31              Desc: Main
                         Document Page 7 of 96


   Bankruptcy       Court     for     the    District       of       Puerto    Rico,

   commencing the case captioned In Organic Power, LLC, Case

   No. 19-01789 (the “Chapter 11 Case”).


   12.   Since      the    Petition    Date,       the   Plaintiff       has     been

   operating as a Debtor-in-Possession pursuant to §§1107 and

   1108 of the Bankruptcy Code.


   13.   On March 27, 2020 the President of the United States

   signed into law the CARES Act, S. 3548, 116th Cong. (2020).

   The CARES Act is intended to, among other things, provide

   stimulus to the economy by distributing approximately $2.3

   trillion to various industries, programs, and individuals.


   14.   The PPP is set forth in Title I of the CARES Act and

   is a temporary, short-term program, and amends Section 7(a)

   of    the     Small    Business    Act    (15    U.S.C.       §   636(a)),     the

   regulatory scheme through which the SBA guarantees covered

   loans.


   15.   The PPP allows lenders to give federally guaranteed

   loans    to    small     businesses      to   cover   payroll       during     the

   period of February 15, 2020 through June 30, 2020, as well

   as    other     expenses     including        payments    of       interest     on

   mortgages, rent, utilities and interest on other debt.


   16.   No collateral or personal guarantees are required to
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31      Desc: Main
                         Document Page 8 of 96


   receive a PPP loan.


   17.   Neither the SBA nor lenders charge any fees for the

   PPP loan.


   18.   The loan has very favorable terms in that it matures

   in 2 years and carries an interest rate of 1%.


   19.   Further, the PPP loan may be fully forgiven if the

   funds are used for payroll costs, interest on mortgages,

   rent, and utilities, and certain other conditions are met

   as set forth in the CARES Act.


   20.   Limited     liability      corporations      like   Plaintiff      are

   eligible to receive funding under the PPP.


   21.   The PPP loan pool, however, is limited in size and the

   PPP is administered on a first-come-first-served basis.


   22.   To date, Congress has authorized up to $349 billion to

   the PPP. Additional funding has been allocated to the PPP

   and will be available soon. Accordingly, the PPP contains a

   finite   amount    of   money.    Congress   has    reached   a   deal   to

   allocate additional funds to the PPP.


   23.   The demand for the PPP program has been overwhelming.


   24.   On April 16, 2020, the SBA announced that the $349
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                 Desc: Main
                         Document Page 9 of 96


   billion authorized for the PPP had been exhausted.


   25.    The CARES Act grants the SBA emergency rule making

   authority and charges the SBA to issue regulations to carry

   out certain of the programs contemplated in the CARES Act,

   including the PPP. See, CARES Act, section 1114.


   26.    On April 2, 2020, the SBA issued an interim final rule

   (the    “First         Interim    Rule”)   providing     guidance        on,    among

   other    things,         the    eligibility    requirements        to    receive     a

   loan under the PPP.


   27.    The    First        Interim     Rule     adopts       the   ineligibility

   standards set forth in section 120.110, title 13 of the

   Code    of   Federal       Regulations      (“CFR   120.110”),          as   further

   described         in    SBA's    Standard      Operating      Procedure        50-10,

   Subpart B, Chapter 2 ("SOP 50-10"). See First Interim Rule,

   2(c) (“Businesses that are not eligible for PPP loans are

   identified in 13 CFR 120.110 and further described further

   in SBA's Standard Operating Procedure”).


   28.    The    SOP        50-10     provides     that     a    “Small         Business

   Applicant”         must,       among   other    things:       be   an     operating

   business; be located in the United States; be small (as

   defined      by    the     SBA);   and     demonstrate       the   need      for   the

   desired credit. See SOP 50-10, pg. 85.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                 Desc: Main
                        Document Page 10 of 96


   29.    The SOP 50-10 also provides that the businesses listed

   in CFR 120.110 are not eligible for an SBA loan. Bankruptcy

   debtors are not the listed as an ineligible business in CFR

   120.110. Nothing else in the SOP 50-10 makes the Plaintiff

   ineligible for a PPP loan.


   30.    Notwithstanding the foregoing, on April 2, 2020, the

   SBA    issued     the     PPP       Loan    Application      that     purports      to

   disqualify      bankruptcy          debtors     from    participation       in    the

   PPP. A true and correct copy of the PPP Application is

   attached hereto as Exhibit A.


   31.    Official     SBA         Form       2484,     which      is    the      Lender

   Application       Form      –       Paycheck       Protection        Program      Loan

   Guaranty (“PPP Lender Application”), states that the PPP

   loan cannot be approved unless the applicant certifies that

   neither the applicant nor any owner is presently involved

   in    any   bankruptcy.         A   true     and   correct   copy      of   the   PPP

   Lender Application is attached hereto as Exhibit B.


   32.    On   April    4,     2020,       the    SBA     issued    a    supplemental

   interim     final   rule        (the       “Second   Interim     Rule”)     further

   providing guidance on the PPP. The Second Interim Rule does

   not provide that bankruptcy debtors are ineligible for the

   PPP loan. Defendants implemented the PPP in a manner that

   unlawfully excludes debtors in bankruptcy.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                        Desc: Main
                        Document Page 11 of 96


   33.   Nothing in the CARES Act, SBA Regulations, SOP 50-10,

   the   First    Interim           Rule        or     the       Second        Interim     Rule

   authorizes     or    permits           the        SBA    to    exclude        debtors     in

   bankruptcy from the PPP.


   34.   Plaintiff,         like      many       other        businesses,          has     been

   financially affected by the COVID- 19 pandemic in ways that

   could not have been foreseen.


   35.   On    March    19,         2020,       the        Governor      of     Puerto     Rico

   instituted a quarantine/total closure order for Puerto Rico

   (the “Quarantine Order”).


   36.   Pursuant      to    the     Quarantine             Order,      only    governmental

   essential     services       and       gas,       health       and    food     commercial

   businesses    may    open        and     or   attend          their    offices.         Only

   those citizens who are attending those listed services may

   leave their residences.


   37.   On    March        26th,     2020,          the     governor          extended     the

   quarantine/total closure until April 12th, 2020.


   38.   Again, on April 11th, 2020, the governor extended the

   lockdown until May 6th, 2020.


   39.   Plaintiff relies on, as its primary source of income,

   its daily basis operations.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 12 of 96


   40.    Because all non-essential businesses have been ordered

   to close, Plaintiff is experiencing a significant decrease

   in revenue and anticipates that for as long as the “stay at

   home” order remains in effect, it will struggle to continue

   making payroll.


   41.    The Plaintiff falls in the categories of businesses

   that Congress intended to benefit from the PPP to alleviate

   some of its payroll difficulties when it passed the CARES

   Act.


   42.    However, when Plaintiff sought to apply for the PPP,

   it discovered that the Application would “not be approved”

   because Plaintiff is presently involved in a bankruptcy. In

   fact, the Application was “hard-coded” to answer “No” to

   the    bankruptcy    question    (Question     No.    1).     Plaintiff

   submitted   a   supplemental    statement    with    its    Application

   correcting the hard-coded answer to Question No. 1.


   43.    Plaintiff is requesting this credit on an unsecured

   basis in accordance with § 364(a) of the Bankruptcy Code

   and is not required to seek additional authorization from

   the Bankruptcy Court.


          V.   COUNT I: Administrative Procedure Act – Exceeds

   Statutory Authority
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                  Desc: Main
                        Document Page 13 of 96


   44.   Plaintiff       hereby       incorporates             each        and     every

   allegation contained in foregoing paragraphs with the same

   force and effect as though fully set forth herein.


   45.   Under   the    APA,     courts      must      “hold   unlawful          and   set

   aside   agency      action”    that       is    “in    excess      of     statutory

   jurisdiction,       authority,       or        limitations,        or    short      of

   statutory right.” 5 U.S.C. § 706(2)(C).


   46.   Defendants     may    only   exercise         authority      conferred        by

   statute.


   47.   The SBA issued the First Interim Rule which provides

   guidance      on,     among     other           things,      the        eligibility

   requirements to receive a loan under the PPP. The First

   Interim Rule adopts the ineligibility standards set forth

   in CFR 120.110, as further described in SOP 50-10.


   48.   SOP 50-10 provides that a “Small Business Applicant”

   must,   among    other     things:     be      an   operating      business;        be

   located in the United States; be small (as defined by the

   SBA); and demonstrate the need for the desired credit. See

   SOP 50-10, p. 85.


   49.   SOP 50-10 also states that the businesses listed in

   CFR 120.110 are not eligible for an SBA loan.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31              Desc: Main
                        Document Page 14 of 96


   50.   Bankruptcy debtors are not the listed as an ineligible

   business in CFR 120.110.


   51.   Notwithstanding the foregoing, the SBA issued the PPP

   Application,        which   purports      to    disqualify           bankruptcy

   debtors from participation in the PPP. See Exhibit A.


   52.   Further, the SBA issued the PPP Lender Application,

   which states that the PPP loan cannot be approved unless

   the applicant certifies that neither the applicant nor any

   owner is presently involved in any bankruptcy. See Exhibit

   B.


   53.   The SBA issued the Second Interim Rule, which further

   provides guidance on the PPP. The Second Interim Rule does

   not provide that bankruptcy debtors are ineligible for the

   PPP loan.


   54.   Defendants      implemented      the     PPP     in     a    manner     that

   unlawfully excludes debtors in bankruptcy.


   55.   Nothing in the CARES Act, SBA Regulations, SOP 50-10,

   the   First    Interim      Rule,    or   the        Second       Interim     Rule

   authorizes     or    permits   the     SBA     to     exclude       debtors     in

   bankruptcy from the PPP.


   56.   Defendants’ implementation of the PPP in a manner that
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                          Desc: Main
                        Document Page 15 of 96


   causes debtors in bankruptcy, including Plaintiff, to be

   ineligible       is        therefore           “in        excess       of         statutory

   jurisdiction,         authority,        or        limitations,         or        short      of

   statutory     right,”       in    violation          of    the     APA.     5     U.S.C.     §

   706(2)(C).


   57.   The SBA has made a final determination with respect to

   the   issuance     of      the    PPP   Application          and      the    PPP       Lender

   Application.


   58.   There    are       no      administrative            appeals          or     remedies

   available     to      Plaintiff         to     seek       review      of         the    SBA’s

   determination       to     issue    the      PPP     Application           and     the     PPP

   Lender Application.


   59.   Defendants’ violation of the APA causes ongoing and

   irreparable harm to Plaintiff.


   60.   Plaintiff is entitled to a declaratory judgment that

   Defendants’      implementation           of      the     PPP    in   a     manner        that

   causes debtors in bankruptcy, including Plaintiff, to be

   ineligible     is        “in     excess        of       statutory         jurisdiction,

   authority, or limitations, or short of statutory right,” in

   violation of the APA.


   61.   Plaintiff       is    entitled         to     preliminary        and        permanent

   injunctive       relief          enjoining          Defendants         from            denying
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31     Desc: Main
                        Document Page 16 of 96


   Plaintiff a loan under the PPP based on the Plaintiff’s

   status as a chapter 11 debtor.


   62.    Plaintiff is likely to succeed on the merits of its

   claims against the SBA. 1


   63.    Plaintiff will suffer immediate and irreparable harm

   as     a   result      of    the   unlawful   debtor    disqualification

   criteria because the PPP offers applicants guaranteed loans

   that       are   not        otherwise   obtainable     in   the   private

   marketplace, the PPP funds have been exhausted, and will be

   rapidly depleted even after Congress additional funding.


   64.    Without a PPP loan, the Plaintiff will be forced to

   lay-off or furlough essential employees, which will have a

   permanent effect on the Plaintiff’s bankruptcy estate and

   alter how the Chapter 11 Case will be administered.


   65.    Further, the balance of the hardships weighs heavily

   in favor of the issuance of injunctive relief.


   66.    Plaintiff has no adequate remedy at law.


   1 Bankruptcy Courts in other jurisdictions have already ruled that
   bankruptcy debtors are entitled to PPP loans and that the SBA exceeded
   its authority in not providing said loans to debtors. See, In re
   Asteria Education, Inc., Dkt. 129, Case No. 20-50169 (Bankr. W.D. Tex.,
   April 8, 2020), supra; See also, In re Hidalgo County Emergency
   Service, Case No. 19-20497; Hidalgo County Emergency Service Foundation
   v. Jovita Carranza in her capacity as Administrator of the U.S. Small
   Business Administration, Dkt. 18, Adv. Proc. 20-02006 (Bankr. S.D.
   Tex., April 25, 2020). supra.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 17 of 96



      VI.   COUNT II: Administrative Procedure Act – Arbitrary
            and Capricious

   67.   Plaintiff     hereby     incorporates       each    and    every

   allegation contained in the foregoing paragraphs with the

   same force and effect as though fully set forth herein.


   68.   The APA provides that courts must “hold unlawful and

   set aside” agency action that is “arbitrary, capricious,

   [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).


   69.   The SBA issued the First Interim Rule, which provides

   guidance     on,    among    other      things,    the    eligibility

   requirements to receive a loan under the PPP. The First

   Interim Rule adopts the ineligibility standards set forth

   in CFR 120.110, as further described in SOP 50-10.


   70.   SOP 50-10 provides that a “Small Business Applicant”

   must,    among   other   things:   be   an   operating   business;   be

   located in the United States; be small (as defined by the

   SBA); and demonstrate the need for the desired credit. See

   SOP 50-10, pg. 85.


   71.   SOP 50-10 also provides that the businesses listed in

   CFR 120.110 are not eligible for an SBA loan. Bankruptcy

   debtors are not the listed as an ineligible business in CFR

   120.110.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31              Desc: Main
                        Document Page 18 of 96


   72.   Notwithstanding the foregoing, the SBA issued the PPP

   Application that purports to disqualify bankruptcy debtors

   from participation in the PPP. See Exhibit A.


   73.   Further, the SBA issued the PPP Lender Application,

   which states that the PPP loan cannot be approved unless

   the applicant certifies that neither the applicant nor any

   owner is presently involved in any bankruptcy. See Exhibit

   B.


   74.   The SBA issued the Second Interim Rule, which further

   provides guidance on the PPP. The Second Interim Rule does

   not provide that bankruptcy debtors are ineligible for the

   PPP loan.


   75.   Defendants    implemented       the       PPP    in     a    manner     that

   unlawfully excludes debtors in bankruptcy.


   76.   Nothing in the CARES Act, SBA Regulations, SOP 50-10,

   the   First    Interim    Rule       or     the      Second       Interim     Rule

   authorizes    or   permits     the        SBA   to    exclude       debtors     in

   bankruptcy from the PPP.


   77.   Defendants’ implementation of the PPP in a manner that

   causes debtors in bankruptcy, including Plaintiff, to be

   ineligible    is   therefore     “arbitrary,          capricious,      [or]     an
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                         Desc: Main
                        Document Page 19 of 96


   abuse of discretion” in violation of the APA. 5 U.S.C. §

   706(2)(A).


   78.   The SBA has made a final determination with respect to

   the   issuance     of   the      PPP     Application          and    the       PPP     Lender

   Application.


   79.   There    are      no       administrative           appeals          or     remedies

   available     to     Plaintiff         to        seek    review       of        the        SBA’s

   determination      to   issue       the      PPP    Application            and    the        PPP

   Lender Application.


   80.   Defendants’ violation of the APA causes ongoing harm

   to Plaintiff.


   81.   Plaintiff is entitled to a declaratory judgment that

   Defendants’      implementation             of    the    PPP   in     a    manner           that

   causes debtors in bankruptcy, including Plaintiff, to be

   ineligible    is     “arbitrary,            capricious,        [or]       an     abuse       of

   discretion” in violation of the APA.


   82.   Further,     Plaintiff           is    entitled         to    preliminary             and

   permanent     injunctive          relief          enjoining         Defendants             from

   denying     Plaintiff        a    loan      under       the    PPP    based           on    the
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31              Desc: Main
                        Document Page 20 of 96


   Plaintiff’s status as a chapter 11 debtor. 2


   83.    Plaintiff is likely to succeed on the merits of its

   claims against the SBA.


   84.    Plaintiff will suffer immediate and irreparable harm

   as     a   result      of    the   unlawful        debtor    disqualification

   criteria because the PPP offers applicants guaranteed loans

   that       are   not        otherwise      obtainable       in   the       private

   marketplace, the PPP funds have been exhausted, and will be

   rapidly      depleted       even   after    Congress      additional       relief.

   Without a PPP loan, the Plaintiff may be forced to lay off

   or furlough essential employees which will have a permanent

   effect on the Plaintiff’s bankruptcy estate and alter how

   the Chapter 11 Case will be administered.


   85.    Further, the balance of the hardships weighs heavily

   in favor of the issuance of injunctive relief.


   86.    Plaintiff has no adequate remedy at law.


          VII. COUNT       III: Violation        of     11     U.S.C.     §   525   –

   2Bankruptcy Courts in other jurisdictions have already ruled that
   bankruptcy debtors are entitled to PPP loans and that the SBA exceeded
   its authority in not providing said loans to debtors. See, In re
   Asteria Education, Inc., Dkt. 129, Case No. 20-50169 (Bankr. W.D. Tex.,
   April 8, 2020), supra; See also, In re Hidalgo County Emergency
   Service, Case No. 19-20497; Hidalgo County Emergency Service Foundation
   v. Jovita Carranza in her capacity as Administrator of the U.S. Small
   Business Administration, Dkt. 18, Adv. Proc. 20-02006 (Bankr. S.D.
   Tex., April 25, 2020). supra.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                     Desc: Main
                        Document Page 21 of 96


   Discriminatory Treatment of Chapter 11 Debtor


   87.   Plaintiff         hereby           incorporates            each     and         every

   allegation contained in the foregoing paragraphs with the

   same force and effect as though fully set forth herein.


   88.   Section     525(a)         of    the     Bankruptcy        Code    provides       in

   relevant    part    that         “a    governmental         unit    may      not      deny,

   revoke,    suspend,         or    refuse       to   renew    a    license,       permit,

   charter, franchise, or other similar grant to, condition

   such a grant to . . . a person that is or has been a debtor

   under     this   title.”          11     U.S.C.      §525(a).        This     list      is

   illustrative rather than exhaustive.


   89.   The PPP is a government program designed to provide

   relief to small businesses affected by COVID-19.


   90.   The SBA is denying Plaintiff the benefits provided by

   the PPP through the debtor in bankruptcy disqualification

   sections in the PPP Application and PPP Lender Application

   in violation of section 525(a) of the Bankruptcy Code.


   91.   Plaintiff        is    not       being    denied      access      to      the    PPP

   because    of    its    creditworthiness.             In     fact,      the     PPP    was

   enacted to provide relief to struggling small businesses

   without    regard       to       their    creditworthiness.             Plaintiff        is

   being denied access to the PPP Loan based solely on its
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                 Desc: Main
                        Document Page 22 of 96


   status as bankruptcy debtor.


   92.    But    for    the    debtor    in     bankruptcy          disqualification

   sections in the PPP Application and PPP Lender Application,

   Plaintiff is otherwise eligible for a PPP loan.


   93.    As    such,   the    debtor     in    bankruptcy          disqualification

   sections in the PPP Application and PPP Lender Application

   are interfering with Plaintiff’s ability to obtain a “fresh

   start” and its ability to retain its employees many of whom

   are crucial to the Plaintiff’s business as going concerns.


   94.    Through      the    bankruptcy       disqualification          sections     in

   the PPP Application and PPP Lender Application, Defendants

   have    discriminated       against     chapter       11   debtors     generally,

   and Plaintiff in particular, in violation of Section 525(a)

   of the Bankruptcy Code.


   95.    Defendants’         violation         causes        ongoing        harm     to

   Plaintiff.


   96.    Plaintiff is entitled to a declaratory judgment that

   Defendants’      implementation        of    the    PPP     in    a   manner     that

   causes debtors in bankruptcy, including Plaintiff, to be

   ineligible is unlawful and discriminatory against debtors

   in     bankruptcy     in    violation        of    Section       525(a)     of    the

   Bankruptcy Code.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31      Desc: Main
                        Document Page 23 of 96


   97.   Further,    Plaintiff    is     entitled    to   preliminary     and

   permanent     injunctive     relief     enjoining      Defendants      from

   denying     Plaintiff    a   loan   under   the    PPP    based   on   the

   Plaintiff’s status as a chapter 11 debtor.


   98.   Plaintiff is likely to succeed on the merits of their

   claims against the SBA. 3


   99.Plaintiff will suffer immediate and irreparable harm as

   a result of the unlawful debtor disqualification criteria

   because the PPP offers applicants guaranteed loans that are

   not otherwise obtainable in the private marketplace, the

   PPP funds are exhausted, and will be rapidly depleted even

   after Congress enacts further relief.


   100. Without a PPP loan, the Plaintiff may be forced to lay

   off   or   furlough     essential   employees     which    will   have   a

   permanent effect on the Plaintiff’s bankruptcy estate and

   alter how the Chapter 11 Case will be administered.


   101. Further, the balance of the hardships weighs heavily

   in favor of the issuance of injunctive relief.

   3Bankruptcy Courts in other jurisdictions have already ruled that
   bankruptcy debtors are entitled to PPP loans and that the SBA exceeded
   its authority in not providing said loans to debtors. See, In re
   Asteria Education, Inc., Dkt. 129, Case No. 20-50169 (Bankr. W.D. Tex.,
   April 8, 2020), supra; See also, In re Hidalgo County Emergency
   Service, Case No. 19-20497; Hidalgo County Emergency Service Foundation
   v. Jovita Carranza in her capacity as Administrator of the U.S. Small
   Business Administration, Dkt. 18, Adv. Proc. 20-02006 (Bankr. S.D.
   Tex., April 25, 2020). supra.
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31        Desc: Main
                        Document Page 24 of 96



   102. Plaintiff has no adequate remedy at law.


         VIII.        COUNT IV: MANDAMUS UNDER 28 U.S.C. §1361


   103. Plaintiff       hereby       incorporates     each       and      every

   allegation contained in foregoing paragraphs with the same

   force and effect as though fully set forth herein.


   104. The      Defendants   have    the   non-discretionary          duty   to

   comply with the CARES Act and the provisions of the PPP to

   apply criteria to the PPP that are substantively and/or

   procedurally valid and to avoid imposing criteria to the

   PPP that are substantively and/or procedurally ultra vires.


   105. Plaintiff is entitled to a writ of mandamus under 28

   U.S.C. §1361 to compel the SBA to the remove from all PPP

   applications,      including     the   PPP   Application   and      the    PPP

   Lender      Application    its    disqualification       of    bankruptcy

   debtors as viable applicants because SBA acted beyond its

   statutory      authority   in     implementing    such     disqualifying

   factors.


         IX.    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for judgment as follows:


   A.    For      a    declaratory        judgment    that       Defendants’

   implementation of the PPP in a manner that causes debtors
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31              Desc: Main
                        Document Page 25 of 96


   in bankruptcy, including Plaintiff, to be ineligible is “in

   excess      of         statutory      jurisdiction,              authority,     or

   limitations, or short of statutory right,” in violation of

   the APA;


   B. For entry of preliminary and permanent injunctive relief

   enjoining Defendants from denying Plaintiff a loan under

   the PPP based on Plaintiff’s status as a chapter 11 debtor;


   C.    For        a      declaratory        judgment         that     Defendants’

   implementation of the PPP in a manner that causes debtors

   in   bankruptcy,        including     Plaintiff,       to   be     ineligible    is

   “arbitrary,          capricious,    [or]   an    abuse      of   discretion”     in

   violation of the APA; and (b) preliminary and permanent

   injunctive           relief   enjoining         Defendants         from   denying

   Plaintiff a loan under the PPP based on Plaintiff’s status

   as a chapter 11 debtor;


   D.    For        a      declaratory        judgment         that     Defendants’

   implementation of the PPP in a manner that causes debtors

   in   bankruptcy,        including     Plaintiff,       to   be     ineligible    is

   unlawful and discriminatory against debtors in bankruptcy

   in violation of Section 525(a) of the Bankruptcy Code; and

   (b) preliminary and permanent injunctive relief enjoining

   Defendants       from    denying    Plaintiff      a   loan       under   the   PPP

   based on Plaintiff’s status as a chapter 11 debtor;
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 26 of 96


   E. For entry of a writ of mandamus under 28 U.S.C. §1361 to

   compel   the    SBA   to    remove    from   all   PPP   applications,

   including      the    PPP   Application      and   the    PPP    Lender

   Application its disqualification of bankruptcy debtors as

   viable applicants because SBA acted beyond its statutory

   authority in implementing such disqualifying factors; and


   F. All other relief as may be just and proper.


   Respectfully submitted,


               On this 27th day of April of 2020.




                                        /s/ Rafael A. Gonzalez Valiente


                                                           USDC# 225209
                                                  Counsel for Plaintiff

                                              Godreau & González Law
                                                      PO Box 9024176
                                    San Juan, Puerto Rico 00902-4176
                                                 Tel : (787)726-0077
                                                    rgv@g-glawpr.com
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 27 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 28 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 29 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 30 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 31 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 32 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 33 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 34 of 96
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 35 of 96




                       EXHIBIT A
            Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                     Desc: Main
                                    Document      Page Program
                                     Paycheck Protection 36 of 96                                                                     OMB Control No.: 3245-0407
                                                               Borrower Application Form                                               Expiration Date: 09/30/2020


    Check One:          Sole proprietor  Partnership
                                                  (      C-Corp  S-Corp  LLC
                                                                                                                 DBA or Tradename if Applicable
                        Independent contractor  Eligible self-employed individual
                        501(c)(3) nonprofit  501(c)(19) veterans organization
                        Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other

                                         Business Legal Name


                                          Business Address                                            Business TIN (EIN, SSN)              Business Phone
                                                                                                                                  (    )        -
                                                                                                         Primary Contact                   Email Address




    Average Monthly Payroll:         $                       x 2.5 + EIDL, Net of             $                        Number of Employees:
                                                             Advance (if Applicable)
                                                             Equals Loan Request:
    Purpose of the loan
    (select more than one):           ☐Payroll ☐Lease / Mortgage Interest ☐Utilities ☐Other (explain):__________________

                                                             Applicant Ownership
   List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

                   Owner Name                                Title              Ownership %       TIN (EIN, SSN)                      Address




           If questions (1) or (2) below are answered “Yes,” the loan will not be approved.
                                                                 Question                                                                             Yes     No
      1.     Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,              
             voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any
             bankruptcy?
                                                                                                                                                     ☐☐
      2.     Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or             ☐☐
             guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
             caused a loss to the government?

      3.     Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other                ☐☐
             business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

      4.     Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,                     ☐☐
             provide details on a separate sheet identified as addendum B.

           If questions (5) or (6) are answered “Yes,” the loan will not be approved.
                                                                Question                                                                    Yes         No
      5.      Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject
              to an indictment, criminal information, arraignment, or other means by which formal criminal charges are                       ☐           ☐
              brought in any jurisdiction, or presently incarcerated, or on probation or parole?
              Initial here to confirm your response to question 5 →

      6.      Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)
              been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been
              placed on any form of parole or probation (including probation before judgment)?
                                                                                                                                             ☐ ☐
              Initial here to confirm your response to question 6 →

      7.      Is the United States the principal place of residence for all employees of the Applicant included in the
              Applicant’s payroll calculation above?
                                                                                                                                            ☐           ☐

      8.      Is the Applicant a franchise that is listed in the SBA’s Franchise Directory?                                                 ☐           ☐

                                                                            1
SBA Form 2483 (04/20)
          Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                      Desc: Main
                                  Document      Page Program
                                   Paycheck Protection 37 of 96
                                                             Borrower Application Form

 By Signing Below, You Make the Following Representations, Authorizations, and Certifications

 CERTIFICATIONS AND AUTHORIZATIONS
 I certify that:
          I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
          The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
              Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus
              Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).
          The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
              than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13
              C.F.R. 121.201 for the Applicant’s industry.
          I will comply, whenever applicable, with the civil rights and other limitations in this form.
          All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
              Paycheck Protection Program Rule.
          To the extent feasible, I will purchase only American-made equipment and products.
          The Applicant is not engaged in any activity that is illegal under federal, state or local law.
          Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was
              for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

 For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
 purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

 CERTIFICATIONS
 The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

 _____      The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
            contractors, as reported on Form(s) 1099-MISC.

 _____      Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

 _____      The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
            as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for unauthorized purposes,
            the federal government may hold me legally liable, such as for charges of fraud.

 _____      The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
            payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
            for the eight-week period following this loan.

 _____      I understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
            covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

 _____      During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
            loan under the Paycheck Protection Program.

 _____      I further certify that the information provided in this application and the information provided in all supporting documents and
            forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
            from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
            fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
            submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
            more than $1,000,000.

 _____      I acknowledge that the lender will confirm the eligible loan amount using required documents submitted. I understand,
            acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
            including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan
            Program Requirements and all SBA reviews.

  _________________________________________________________                                         ________________________
  Signature of Authorized Representative of Applicant                                               Date


  Print Name                                                                                       Title


                                                                          2
SBA Form 2483 (04/20)
          Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                   Desc: Main
                                  Document      Page Program
                                   Paycheck Protection 38 of 96
                                                            Borrower Application Form


 Purpose of this form:

 This form is to be completed by the authorized representative of the Applicant and submitted to your SBA Participating Lender. Submission of
 the requested information is required to make a determination regarding eligibility for financial assistance. Failure to submit the information
 would affect that determination.

 Instructions for completing this form:

 With respect to “purpose of the loan,” payroll costs consist of compensation to employees (whose principal place of residence is the United
 States) in the form of salary, wages, commissions, or similar compensation; cash tips or the equivalent (based on employer records of past tips
 or, in the absence of such records, a reasonable, good-faith employer estimate of such tips); payment for vacation, parental, family, medical, or
 sick leave; allowance for separation or dismissal; payment for the provision of employee benefits consisting of group health care coverage,
 including insurance premiums, and retirement; payment of state and local taxes assessed on compensation of employees; and for an
 independent contractor or sole proprietor, wage, commissions, income, or net earnings from self-employment or similar compensation.

 For purposes of calculating “Average Monthly Payroll,” most Applicants will use the average monthly payroll for 2019, excluding costs over
 $100,000 on an annualized basis for each employee. For seasonal businesses, the Applicant may elect to instead use average monthly payroll
 for the time period between February 15, 2019 and June 30, 2019, excluding costs over $100,000 on an annualized basis for each employee.
 For new businesses, average monthly payroll may be calculated using the time period from January 1, 2020 to February 29, 2020, excluding
 costs over $100,000 on an annualized basis for each employee.

 If Applicant is refinancing an Economic Injury Disaster Loan (EIDL): Add the outstanding amount of an EIDL made between January 31, 2020
 and April 3, 2020, less the amount of any “advance” under an EIDL COVID-19 loan, to Loan Request as indicated on the form.

 All parties listed below are considered owners of the Applicant as defined in 13 CFR § 120.10, as well as “principals”:

    For a sole proprietorship, the sole proprietor;
    For a partnership, all general partners, and all limited partners owning 20% or more of the equity of the firm;
    For a corporation, all owners of 20% or more of the corporation;
    For limited liability companies, all members owning 20% or more of the company; and
    Any Trustor (if the Applicant is owned by a trust).
  Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB
  Control Number. The estimated time for completing this application, including gathering data needed, is 8 minutes. Comments about this time
  or the information requested should be sent to : Small Business Administration, Director, Records Management Division, 409 3rd St., SW,
  Washington DC 20416., and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC
  20503.
  Privacy Act (5 U.S.C. 552a) – Under the provisions of the Privacy Act, you are not required to provide your social security number. Failure to
  provide your social security number may not affect any right, benefit or privilege to which you are entitled. (But see Debt Collection Notice
  regarding taxpayer identification number below.) Disclosures of name and other personal identifiers are required to provide SBA with
  sufficient information to make a character determination. When evaluating character, SBA considers the person’s integrity, candor, and
  disposition toward criminal actions. Additionally, SBA is specifically authorized to verify your criminal history, or lack thereof, pursuant to
  section 7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act (the Act).

  Disclosure of Information – Requests for information about another party may be denied unless SBA has the written permission of the
  individual to release the information to the requestor or unless the information is subject to disclosure under the Freedom of Information Act.
  The Privacy Act authorizes SBA to make certain “routine uses” of information protected by that Act. One such routine use is the disclosure of
  information maintained in SBA’s system of records when this information indicates a violation or potential violation of law, whether civil,
  criminal, or administrative in nature. Specifically, SBA may refer the information to the appropriate agency, whether Federal, State, local or
  foreign, charged with responsibility for, or otherwise involved in investigation, prosecution, enforcement or prevention of such violations.
  Another routine use is disclosure to other Federal agencies conducting background checks but only to the extent the information is relevant to
  the requesting agencies' function. See, 74 F.R. 14890 (2009), and as amended from time to time for additional background and other routine
  uses. In addition, the CARES Act, requires SBA to register every loan made under the Paycheck Protection Act using the Taxpayer
  Identification Number (TIN) assigned to the borrower.
  Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et seq. and other titles) – SBA must obtain your taxpayer
  identification number when you apply for a loan. If you receive a loan, and do not make payments as they come due, SBA may: (1) report the
  status of your loan(s) to credit bureaus, (2) hire a collection agency to collect your loan, (3) offset your income tax refund or other amounts
  due to you from the Federal Government, (4) suspend or debar you or your company from doing business with the Federal Government, (5)
  refer your loan to the Department of Justice, or (6) foreclose on collateral or take other action permitted in the loan instruments.
  Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) – The Right to Financial Privacy Act of 1978, grants SBA access rights to
  financial records held by financial institutions that are or have been doing business with you or your business including any financial

                                                                         3
SBA Form 2483 (04/20)
          Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                      Desc: Main
                                  Document      Page Program
                                   Paycheck Protection 39 of 96
                                                             Borrower Application Form
  institutions participating in a loan or loan guaranty. SBA is only required provide a certificate of its compliance with the Act to a financial
  institution in connection with its first request for access to your financial records. SBA's access rights continue for the term of any approved
  loan guaranty agreement. SBA is also authorized to transfer to another Government authority any financial records concerning an approved
  loan or loan guarantee, as necessary to process, service or foreclose on a loan guaranty or collect on a defaulted loan guaranty.
  Freedom of Information Act (5 U.S.C. 552) – Subject to certain exceptions, SBA must supply information reflected in agency files and
  records to a person requesting it. Information about approved loans that will be automatically released includes, among other things, statistics
  on our loan programs (individual borrowers are not identified in the statistics) and other information such as the names of the borrowers (and
  their officers, directors, stockholders or partners), the collateral pledged to secure the loan, the amount of the loan, its purpose in general terms
  and the maturity. Proprietary data on a borrower would not routinely be made available to third parties. All requests under this Act are to be
  addressed to the nearest SBA office and be identified as a Freedom of Information request.
  Occupational Safety and Health Act (15 U.S.C. 651 et seq.) – The Occupational Safety and Health Administration (OSHA) can require
  businesses to modify facilities and procedures to protect employees. Businesses that do not comply may be fined, forced to cease operations,
  or prevented from starting operations. Signing this form is certification that the applicant, to the best of its knowledge, is in compliance with
  the applicable OSHA requirements, and will remain in compliance during the life of the loan.
  Civil Rights (13 C.F.R. 112, 113, 117) – All businesses receiving SBA financial assistance must agree not to discriminate in any business
  practice, including employment practices and services to the public on the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117 of
  SBA Regulations. All borrowers must display the "Equal Employment Opportunity Poster" prescribed by SBA.
  Equal Credit Opportunity Act (15 U.S.C. 1691) – Creditors are prohibited from discriminating against credit applicants on the basis of race,
  color, religion, national origin, sex, marital status or age (provided the applicant has the capacity to enter into a binding contract); because all
  or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
  under the Consumer Credit Protection Act.
  Debarment and Suspension Executive Order 12549; (2 CFR Part 180 and Part 2700) – By submitting this loan application, you certify
  that neither the Applicant or any owner of the Applicant have within the past three years been: (a) debarred, suspended, declared ineligible or
  voluntarily excluded from participation in a transaction by any Federal Agency; (b) formally proposed for debarment, with a final
  determination still pending; (c) indicted, convicted, or had a civil judgment rendered against you for any of the offenses listed in the
  regulations or (d) delinquent on any amounts owed to the U.S. Government or its instrumentalities as of the date of execution of this
  certification.




                                                                           4
SBA Form 2483 (04/20)
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 40 of 96




                        EXHIBIT B
                  Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                          Desc:    Main
                                                                                                                                             OMB Control No.: 3245-0407
                                           Paycheck Protection
                                          Document      Page Program
                                                               41 of 96                                                                       Expiration Date: 09/30/2020
                                     Lender Application Form - Paycheck Protection Program Loan Guaranty


The purpose of this form is to collect identifying information about the Lender, the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance with SBA Loan Program Requirements. This form reflects the data fields
that will be collected electronically from lenders; no paper version of this form is required or permitted to be submitted. As used in this application,
“Paycheck Protection Program Rule” refers to the rules in effect at the time you submit this application that have been issued by the Small Business
Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act).
Instructions for Lenders
All Paycheck Protection Program (PPP) loans are processed by all Lenders under delegated authority from SBA. This application must be submitted and
signed electronically in accordance with program requirements, and the information requested is to be retained in the Lender’s loan file.
 A. Lender Information
 Lender Name:                                                                                               Lender Location ID:
 Address:                                                           City:                                   St:                       Zip:
 Lender Contact:                                                 Ph:    (     )     -                  Cell or Ext: (      )      -
 Contact Email:                                                                            Title:

 B. Applicant Information
              Check One:         Sole Proprietor  Partnership  C-Corp  S-Corp  LLC  Independent contractor
                                 Eligible self-employed individual  501(c)(3) nonprofit  501(c)(19) veterans organization
                                 Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other
  Applicant




                        Applicant Legal Name:       ____________________________
                                           DBA:     ____________________________                    Business Tax ID:           ___________________
                            Applicant Address:     ____________________________                     City, State, Zip:
                                                                                                                        ____________________________
                    Applicant Primary Contact:                                                  Phone:                      (    )     -

 C. Loan Structure Information
 Amount of Loan Request: $                     Guarantee %:       100%      Loan Term in # of Months:       24     Payment: Deferred 6 mos.
 Applicant must provide documentation to Lender supporting how the loan amount was calculated in accordance with the Paycheck Protection
 Program Rule and the CARES Act, and Lender must retain all such supporting documentation in Lender’s file.
 Interest Rate:            1%

 D. Loan Amount Information
 Average Monthly Payroll multiplied by 2.5                                                                                 $
 Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if Applicable; see Paycheck                          $
 Protection Program Rule)
 Total                                                                                                                     $

  E. General Eligibility (If the answer is no to either, the loan cannot be approved)
                 The Applicant has certified to the Lender that (1) it was in operation on February 15, 2020 and had employees for
                  whom the Applicant paid salaries and payroll taxes or paid independent contractors, as reported on Form(s) 1099-
                  MISC, (2) current economic uncertainty makes this loan request necessary to support the ongoing operations of the
                                                                                                                                                     Yes          No
                  Applicant, (3) the funds will be used to retain workers and maintain payroll or make mortgage interest payments,
                  lease payments, and utility payments, and (4) the Applicant has not received another Paycheck Protection Program
                  loan.
                 The Applicant has certified to the Lender that it (1) is an independent contractor, eligible self-employed individual,
                  or sole proprietor or (2) employs no more than the greater of 500 or employees or, if applicable, meets the size                   Yes          No
                  standard in number of employees established by the SBA in 13 C.F.R. 121.201 for the Applicant’s industry.

 F. Applicant Certification of Eligibility (If not true, the loan cannot be approved)
                 The Applicant has certified to the Lender that the Applicant is eligible under the Paycheck Protection Program Rule.                         True
 G. Franchise/License/Jobber/Membership or Similar Agreement (If applicable and no, the loan cannot be approved)
                 The Applicant has represented to the Lender that it is a franchise that is listed in the SBA’s Franchise Directory.               Yes           No




SBA Form 2484 (Revised 04/20)                                                      1
             Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31                                                    Desc: Main
    H. Character Determination (If no, the loan cannot be approved)
                                                       Document
                                                  Page 42 of 96
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant is subject to an indictment, criminal information, arraignment, or other
                                                                                                                                        Yes        No
              means by which formal criminal charges are brought in any jurisdiction, or is presently incarcerated, or on probation
              or parole.
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
                                                                                                                                        Yes        No
              guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been placed on any form of parole or
              probation (including probation before judgment).
    I. Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot be approved)
             The Applicant has certified to the Lender that neither the Applicant nor any owner (as defined in the Applicant’s
              SBA Form 2483) is presently suspended, debarred, proposed for debarment, declared ineligible, voluntarily
                                                                                                                                       Yes        No
              excluded from participation in this transaction by any Federal department or agency, or presently involved in any
              bankruptcy.
             The Applicant has certified to the Lender that neither the Applicant nor any of its owners, nor any business
              owned or controlled by any of them, ever obtained a direct or guaranteed loan from SBA or any other Federal              Yes        No
              agency that is currently delinquent or has defaulted in the last 7 years and caused a loss to the government.

    J. U.S. Employees (If no, the loan cannot be approved)
             The Applicant has certified that the principal place of residence for all employees included in the Applicant’s
                                                                                                                                       Yes        No
              payroll calculation is the United States.
    K. Fees (If yes, Lender may not pass any agent fee through to the Applicant or offset or pay the fee with the proceeds of this loan)
         Is the Lender using a third party to assist in the preparation of the loan application or application materials, or to         Yes       No
             perform other services in connection with this loan?


                      SBA Certification to Financial Institution under Right to Financial Privacy Act (12 U.S.C. 3401)
By signing SBA Form 2483, Borrower Information Form in connection with this application for an SBA-guaranteed loan, the Applicant certifies that it
has read the Statements Required by Law and Executive Orders, which is attached to Form 2483. As such, SBA certifies that it has complied with the
applicable provisions of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to that Act, no further certification is required for
subsequent access by SBA to financial records of the Applicant/Borrower during the term of the loan guaranty.


                                                                   Lender Certification
On behalf of the Lender, I certify that:
     The Lender has complied with the applicable lender obligations set forth in paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.
     The Lender has obtained and reviewed the required application (including documents demonstrating qualifying payroll amounts) of the Applicant
      and will retain copies of such documents in the Applicant’s loan file.
I certify that:
      Neither the undersigned Authorized Lender Official, nor such individual’s spouse or children, has a financial interest in the Applicant.


               Authorized Lender Official:                                                                     Date:
                                                                    Signature

                      Type or Print Name:                                                                      Title:


       NOTE: According to the Paperwork Reduction Act, you are not required to respond to this collection of information unless it displays a currently
       valid OMB Control Number. The estimated burden for completing this form, including time for reviewing instructions, gathering data needed, and
       completing and reviewing the form is 25 minutes per response. Comments or questions on the burden estimates should be sent to U.S. Small
       Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk Officer, Office of
       Management and Budget, New Executive Office Building, Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE
       ADDRESSES.




SBA Form 2484 (Revised 04/20)                                                   2
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 43 of 96




                        EXHIBIT C
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                1 of 6
                             Document Page 44 of 96




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 08, 2020.

                                                                ________________________________________
                                                                           CRAIG A. GARGOTTA
                                                                   UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

   IN RE:                                 §
                                          §                     Chapter 11
   ASTERIA EDUCATION, INC.,               §
                                          §                     Case No. 20-50169-cag
         Debtor.                          §
   ______________________________________ §

                 ORDER AUTHORIZING DEBTOR TO SEEK EMERGENCY
              GOVERNMENT LOAN FUNDING ON ACCOUNT OF EFFECTS OF
          EXISTING AND POTENTIAL FUTURE COVID-19 MEASURES AS WELL AS
               SUBSEQUENT ACTIONS AS MAY BE NEEDED IF APPROVED

           The Court having considered the Expedited Motion for Authority to Seek Emergency

   Government Loan Funding on Account of Effects of Existing and Potential Future Covid-19

   Measures as well as Subsequent Actions as May be Needed if Approved (the “Motion”) [Docket

   No. 112] filed by Asteria Education, Inc., d/b/a ECS Learning Systems (“Asteria” or “Debtor”)

   on March 27, 2020, the Debtor’s Brief in Support of the Motion [Docket No. 127] the arguments

   of counsel and the lack of objection to the Motion, the Court finds and concludes:

   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved               Page 1 of 6
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                2 of 6
                             Document Page 45 of 96



           A.      Jurisdiction and Venue. This Court has jurisdiction and authority to enter final

   orders in this contested matter pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue is proper before

   this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           B.      Notice. Notice of the Motion was served by the Debtor on: (a) counsel for

   Cadence, AAVIN and WebBank via electronic mail; (b) the U.S. Trustee, by the Court’s

   CM/ECF system; (c) the 20 largest unsecured creditors by U.S. mail; (d) those persons who have

   formally appeared and requested notice pursuant to Rule 2002 of the Federal Rules of

   Bankruptcy Procedure, by the Court’s CM/ECF system, or U.S. mail; and (e) all governmental

   agencies required to receive notice under the Federal Rules of Bankruptcy Procedure or the

   Local Bankruptcy Rules, by U.S. mail (the foregoing parties are hereinafter referred to as the

   “Notice Parties”).

           C.      Authority to Seek Emergency Government Loan Funding. The Debtor is

   bound by the Agreed Order Granting Final Use of Cash Collateral [Docket No, 61] (“FCC

   Order”), including provisions pertaining to “Debtor’s use of unauthorized credit” (FCC Order,

   at p. 9 ¶ 4 (v)). The Court finds that the Debtor does not violate the FCC Order by applying to

   the Small Business Administration or other governmental units or financial institutions for loans,

   or by applying to secure the benefits under any of the programs detailed in the Motion or those

   that may be enacted into law for the purposes of addressing the effects of the Covid-19 pandemic

   on the economy and small businesses; provided, however, that the Debtor may only borrow

   funds in a manner that complies with the Bankruptcy Code and the FCC Order, including, but

   not limited to, the requirement that the Debtor seek approval of any such loan under Sections 364




   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved             Page 2 of 6
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                3 of 6
                             Document Page 46 of 96



   of the Bankruptcy Code and that any such sought loan does not violate the terms of the FCC

   Order p. 9 ¶ 4.

           D.        Applications under the “Coronavirus Aid, Relief, and Economic Security

   Act” or the “CARES Act” (including Economic Injury Disaster Loans “EIDL” or

   Paycheck Protection Program “PPP” loans) is Compliant with the FCC Order. The Court

   finds that none of the loans that may be available to the Debtor under the CARES Act (as they

   may be combined per the CARES Act if both EIDL and PPP loans are awarded to the

   Debtor)(hereinafter “Emergency Government Loan Funding”) by virtue of the text of: a) the

   CARES Act; and b) the U.S. Small Business Administration’s Interim Final Rules (“Interim

   Final Rules”),1 would constitute unauthorized credit that violates the prohibition detailed in the

   FCC Order, at p. 9 ¶ 4. (v) of the FCC Order.

            E.       Debtor is Otherwise Eligible (Authorized) to be an Applicant for Loan(s)

   under the CARES Act. As detailed in the Debtor’s Brief in Support [Docket No. 127] and after

   the Court’s own review of the CARES Act and the Interim Final Rules, finds that the only

   provision of the CARES Act which prohibit the granting of any of the loans under the

   legislatively mandated relaxed lending standards provided for in the CARES Act to a debtor

   under Chapter 11 of Title 11 of the U.S. Code, are set forth in Section 4003 (c)(3)(B) and

   (D)(i)(V) of the CARES Act, which applies only to Federal Reserve Programs or Facilities

   1
      Provisions of the Interim Final Rules note the immediate adoption of those rules consistent with applicable
   provisions of CARES Act:

           “The immediate effective date of this interim final rule will benefit small businesses so that they can
           immediately apply for the loan with a full understanding of loan terms and conditions. This interim final
           rule is effective without advance notice and public comment because section 1114 of the Act authorizes
           SBA to issue regulations to implement Title 1 of the Act without regard to notice requirements. This rule is
           being issued to allow for immediate implementation of this program.” SBA Interim Final Rule p. 4, Small
           Business Administration [Docket No. SBA-2020-0015] 13 CFR Part 120 (April 2, 2020).

   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved                            Page 3 of 6
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                4 of 6
                             Document Page 47 of 96



   where respectively: a) “Federal Reserve Act Taxpayer Protections and Other Requirements

   Apply. —For the avoidance of doubt, any applicable requirements under section 13(3) of the

   Federal Reserve Act (12 U.S.C. 343(3)), including requirements relating to loan collateralization,

   taxpayer protection, and borrower solvency, shall apply with respect to any program or facility

   described in subsection (b)(4) [of Section 4003] 2” [emphasis and insert added]; and b)

   “Assistance For Mid-Sized Businesses.— ...Any eligible borrower applying for a direct loan

   under this program shall make a good-faith certification that— ... (V) the recipient is not a debtor

   in a bankruptcy proceeding;”. Any loans sought by the Debtor, because the Debtor employs less

   than 500 employees, do not fall under the rubric of Section 4003, but rather are governed by

   Sections 1102, 1106 and 1110 of the CARES Act. In the context of the CARES Act or the

   Interim Final Rules, as they apply to the Debtor, there is no such prohibition with regard to

   debtor under Chapter 11 of title 11 being the recipient of a loan under the revised SBA 7(a)

   program known as the PPP or under the EIDL program portions of the CARES Act.

            F.       Requirement to Seek Approval of Any Approved Emergency Government

   Loan Funding. For any loan for which Debtor is approved, the Debtor shall file and serve on the

   Notice Parties a supplemental pleading(s) seeking interim approval on an emergency/expedited

   basis as circumstances may warrant, per Rule 4001(c) and final approval on an

   emergency/expedited basis promptly after receiving notice from the SBA or any other

   governmental unit which may administer disaster loan or similar programs shortly after such

   approval notification. The Debtor shall also keep the Lenders 3 informed of any information


   2
     The Federal Reserve is authorized to lend to loans to illiquid non-bank institutions 43 Federal Reserve Act, § 13(3)
   (codified at 12 U.S.C. § 343 (2012)) subject to applicable limitations.
   3
     As that term is defined in the FCC Order.

   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved                              Page 4 of 6
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                5 of 6
                             Document Page 48 of 96



   received regarding its SBA or other governmentally approved loan applications made.

           Accordingly, it is hereby ORDERED that

           1.      Motion is Granted. The Motion is GRANTED. This Order is valid and effective

   immediately upon entry.

           2.      Notice. Notice of the Motion has been provided to all parties in interest entitled to

   notice and such notice was appropriate under the circumstances. No other or further notice of the

   Motion is required, except as otherwise provided by this Order.

           3.       Authorization to Seek Emergency Government Loan Funding. Subject to the

   terms and conditions of this Order, the Debtor is authorized to seek Emergency Government

   Loan Funding and such efforts shall not cause the Debtor to be in default under the FCC Order.

           4.      Requirement to Seek Approval of Any Approved Emergency Government

   Loan. If the Debtor secures the approval for any approved Emergency Government Loan

   Funding the Debtor shall file and serve on the Notice Parties a supplemental pleading(s) seeking

   interim approval on an emergency/expedited basis, as circumstances may warrant per Rule

   4001(c) and final approval on an emergency/expedited basis promptly after receiving notice from

   the SBA or any other governmental unit which may administer disaster loan or similar programs

   shortly after such approval notification and secure approval of same by this Court before any

   approved funding thereunder may be utilized by the Debtor. The Debtor shall also keep the

   Lenders informed of any information received regarding its SBA or other governmentally

   approved loan applications made.

                                       # # # END OF ORDER # # #




   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved                Page 5 of 6
20-50169-cag
   Case:20-00055-EAG
             Doc#129 Filed
                     Doc#:104/08/20
                               Filed:04/27/20
                                     Entered 04/08/20
                                              Entered:04/27/20
                                                      11:20:15 07:40:31
                                                               Main Document
                                                                        Desc:Pg
                                                                              Main
                                                                                6 of 6
                             Document Page 49 of 96



   Submitted by:

   /s/ E. P. Keiffer
   E. P. Keiffer (Texas SBN 11181700)
   Paul M. Lopez (Texas SBN 24076516)
   ROCHELLE MCCULLOUGH, LLP
   325 North Saint Paul Street, Suite 4500
   Dallas, Texas 75201
   Telephone: (214) 580-2525
   Facsimile: (214) 953-0185
   Email: pkeiffer@romclaw.com
   Email: plopez@romclaw.com

   ATTORNEYS FOR DEBTOR
   AND DEBTOR-IN-POSSESSION




   Order Authorizing Debtor to Seek Emergency Government Loan
   Funding on Account of Effects of Existing and Potential Future Covid-19
   Measures as well as Subsequent Actions as may be Needed if Approved       Page 6 of 6
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 50 of 96




                       EXHIBIT D
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 51 of 96


                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION



         HIDALGO COUNTY EMERGENCY           )     CASE NO: 20-02006
         SERVICE FOUNDATION,                )     ADVERSARY
                                            )
                           Plaintiff,       )     Houston, Texas
                                            )
              vs.                           )     Friday, April 24, 2020
                                            )
         JOVITA CARRANZA,                   )     (9:01 a.m. to 10:04 a.m.)
                                            )
                           Defendant.       )


                                          HEARING

                         BEFORE THE HONORABLE DAVID R. JONES,
                            UNITED STATES BANKRUPTCY JUDGE


         REMOTE AND TELEPHONIC APPEARANCES:

         For Plaintiff:               NATHANIEL PETER HOLZER, ESQ.
                                      Jordan Holzer & Ortiz
                                      500 N. Shoreline Drive
                                      Suite 900
                                      Corpus Christi, TX 78401

         Also present:                DAVID ELLIOTT

         For Defendant:               RICHARD A. KINCHELOE, ESQ.
                                      United States Attorney's Office
                                      1000 Louisiana Street
                                      Suite 2300
                                      Houston, TX 77002

         Court Reporter:              Recorded; FTR-Mobile

         Transcribed by:              Exceptional Reporting Services, Inc.
                                      P.O. Box 8365
                                      Corpus Christi, TX 78468
                                      361 949-2988

         Proceedings recorded by electronic sound recording;
         transcript produced by transcription service.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 52 of 96
                                                                                         2


    1              Houston, Texas; Friday, April 24, 2020; 9:01 a.m.

    2                     (Remote and telephonic appearances)

    3                                 (Call to order)

    4                THE COURT:    All right, good morning, everyone.             This

    5    is Judge Jones.     Today is Friday, April the 24th, 2020, which

    6    is the docket for Corpus Christi, Texas.

    7                First matter on this morning's docket is Adversary

    8    Number 20-2006, Hidalgo County Emergency Services versus the

    9    director of the Small Business Administration.             Take

   10    appearances, please.

   11                Mr. Holzer, I see you there, you want to lead us off,

   12    please.

   13                MR. HOLZER:    Pete Holzer, your Honor, for the

   14    Plaintiff, Hidalgo County Emergency Service Foundation.              I

   15    believe my co-counsel, Kay Walker, is on the line, and also

   16    believe the Chief Restructuring Officer of the Debtor,

   17    Mr. Romero, was going to call in.

   18                THE COURT:    All right, thank you.      Good morning to

   19    everyone.

   20                Mr. Kincheloe, and I look at the official title, I

   21    said director of the SBA.      I see that the title is

   22    administrator.    I meant nothing by it, my apologies.            Do you

   23    want to go ahead and make your appearance, please?

   24                MR. KINCHELOE:    Thank you, your Honor, Rick Kincheloe

   25    for the Defendant.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 53 of 96
                                                                                        3


    1               THE COURT:     All right, thank you.      Anyone else wish

    2    to make an appearance?

    3               MR. ELLIOTT:     This is David Elliott (indisc.) for

    4    Hidalgo County.

    5               THE COURT:     All right, thank you, Mr. Elliott.            Good

    6    morning to you.     Anyone else?

    7               MR. ELLIOTT:     Good morning (indisc.)

    8               THE COURT:     All right, thank you, Mr. Castillo.           Let

    9    me -- Mr. Holzer and Mr. Kincheloe, let me sort of bring you

   10    sort of full circle in my thoughts since yesterday.            I spent a

   11    good part of the night reading the entirety of the CARES Act.

   12    I have come to conclude it is a very long and often complicated

   13    document to work your way through, but I spent a lot of time

   14    with it.   I also have spent significant time reviewing the

   15    SBA's final interim (indisc.) I believe the number is 2020-

   16    0015.   I have also looked at relevant provisions governing --

   17    and, again, I will apologize if I don't get the title right,

   18    but SBA 7(A) loans.     I have also thought a great deal about the

   19    jurisdictional issues that are present.         And I have gone back

   20    and reviewed some recent decisions by my circuit.           And I am --

   21    it is very clear to me that my circuit has concerns as to just

   22    how far the jurisdiction of an Article One court goes.            And I

   23    don't want to entertain that argument today.          And so to the

   24    extent that I grant any relief, it will be as to this debtor

   25    only in this adversary only.       And to the extent that there are
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 54 of 96
                                                                                     4


    1    what I'm going to call class-like issues, I do not want Rule 23

    2    or anything close to Rule 23 to become part of this discussion.

    3    I -- for a couple of reasons.       Number one, it's my belief that

    4    by the time that we were able to work through all of those

    5    issues, the Debtor's economic situation might probably have

    6    dictated the outcome.      And that shouldn't be anyone's goal.         I

    7    also think that to the extent that there are (indisc.) 23

    8    issues in a case like this, they are better left to my Article

    9    Three colleagues.     I think that's all I wanted to say in terms

   10    of what I've done in preparation.        Obviously I've read

   11    everything.    Mr. Kincheloe, I have read your brief.          I have had

   12    a time -- I have had an opportunity to review the authorities

   13    cited in that brief.     I've had a chance to do my own research.

   14    So I feel like as though I'm fairly well-educated on the

   15    applicable law.     I think I understand the issue.        That doesn't

   16    mean that you shouldn't take the opportunity to advance any

   17    position that you think.      But I am prepared to talk about a

   18    number of issues as we work our way through that.           Any

   19    questions before we get started?

   20               MR. HOLZER:     No, your Honor.

   21               MR. KINCHELOE:     No, your Honor.

   22               THE COURT:    All right, thank you.       Mr. Holzer, I

   23    think that it is your burden so if you'd like to lead off,

   24    please.

   25               MR. HOLZER:     Thank you, your Honor.      Pete Holzer for
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 55 of 96
                                                                                    5


    1    the Plaintiff, Hidalgo County Emergency Services Foundation.               I

    2    know the Court is up to speed.       I'm not going to belabor the

    3    facts that have before you in the three sworn declarations.

    4    The one of Mr. Romero in the sworn complaint, certain

    5    paragraphs of that factual basis.        There is a sworn declaration

    6    of Mr. Elliott that was filed last night.         And then just a few

    7    moments ago Mr. Ponce's declaration hit the docket.             I don't

    8    know if the Court has had a chance to see Mr. Elliott and

    9    Mr. Ponce's declarations.

   10               THE COURT:    I've read Mr. Elliott's.          I did not see

   11    Mister you said Ponce, I've not seen (indisc.) --

   12               MR. HOLZER:     Mr. Ponce.

   13               THE COURT:    Yes, I have not seen that one.          I am

   14    reading it as you talk.      So go ahead.

   15               MR. HOLZER:     I was going to let you finish reading,

   16    Judge.

   17               THE COURT:    Pretty short, direct, four paragraphs, I

   18    got it.

   19               MR. HOLZER:     Okay, so Mr. Ponce really talks about

   20    the background of the company and where it is and touches on

   21    the impact of the coronavirus problem.

   22               Mr. Elliott is certainly much more specific addressed

   23    a few things that may have not been in the complaint that we

   24    talked about yesterday, that is the process by which we got to

   25    where we are and what we think happened and so forth.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 56 of 96
                                                                                    6


    1                So I think what I really want to do is talk sort of

    2    in general about some of the issues that Mr. Kincheloe raised

    3    in his brief, which is actually quite helpful in my thinking

    4    about how things go together and what the administrator does

    5    and how the government looks at these kind of issues.            I think

    6    one very important thing is that despite what we now know from

    7    Mr. Kincheloe's brief, we still don't know who, where, why, or

    8    how the bankruptcy exclusion came to be -- came about as part

    9    of the application form.      There's no doubt that it's there in

   10    the form.   And I do see the I'll call it a tenuous connection

   11    that the government makes between the implementing rule and

   12    that there's a form, okay, so there is a connection.            But it

   13    doesn't really tell us -- we just have no understanding and no

   14    knowledge or any idea how, who, where, or why this exception

   15    language showed up in this application on the PPP loan program.

   16    I can speculate, and here's what my speculation is.            First of

   17    all, I think we're all aware that there are other lawsuits now,

   18    a lot of them from what I've read in the papers, where the SBA

   19    is being sued about giving these PPP loans to a larger

   20    corporation, Fortune 500 companies, that really didn't make any

   21    sense to be allowed under the PPP loan program and wound up

   22    exhausting it, all these big-monied corporations.           And so

   23    that's ongoing.     That's not really before this Court but it's

   24    certainly out there.     But it looks to me like what happened in

   25    this agency is they took this CARES Act, which I agree, I've
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 57 of 96
                                                                                     7


    1    read the whole thing, too, and it's, you know, about what you'd

    2    expect from legislation that occurred over just a period of a

    3    few days and weeks.     There is a section that has loans for

    4    large companies and like the airlines and so on and so forth

    5    that does have a bankruptcy exclusion, it's a specific one in

    6    there.   And then there's the paycheck protection loan under --

    7    in Section 1100, 1102, that does not.        And so it looks to me

    8    like what the SBA has done is they then drafted the bankruptcy

    9    exclusion in the large company section and they've applied it

   10    also to the PPP loan protection.        And then conversely they let

   11    the --

   12               THE COURT:    (Indisc.)

   13               MR. HOLZER:     -- large companies into the PPP

   14    (indisc.) --

   15               THE COURT:    Mr. Holzer, if I could just interrupt you

   16    because I want to make sure that the record is clear.            The

   17    bankruptcy exclusion is actually in the section for midsized

   18    businesses defined those companies with more than 500, less

   19    than 10,000 employees, can be found at page 193 of the Act.             I

   20    have read it, I'm familiar with it.        I just -- I don't think

   21    there necessarily is a section that I read with respect to

   22    large-sized businesses.      The actual subtitle of the provision

   23    are loans for midsized businesses.

   24               MR. HOLZER:     All right, (indisc.) --

   25               THE COURT:    (Indisc.)
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 58 of 96
                                                                                    8


    1               MR. HOLZER:     -- then I apologize, Judge.        I conflated

    2    those two and I've done the same mistake that I'm accusing the

    3    SBA of.   So I'm not -- I guess the point being, there's no ill

    4    will.   This is not a intentional ill will, they're out to get

    5    the bankrupt companies.      I think it's just a mistake in a badly

    6    implemented process that they've done here, as evidenced by the

    7    lawsuits for the big companies getting into this program and

    8    exhausting it.    In any event, I think it's an abuse of

    9    discretion the way they've handled this and the way they've put

   10    this bankruptcy exception.       They've conflated these two

   11    different programs.     And then we're faced with this form that

   12    has this exception and bank lenders that look at the form and

   13    say, well, here's the exception, it's right here in the form I

   14    have to use so I can't give you a loan.         So with respect to the

   15    abuse of discretion, and we are arguing, Judge, both Section

   16    525, 523, I forget the number, is discrimination and a exercise

   17    of authority that doesn't comply with the statute.            And then so

   18    I want to jump down to some cases Mr. Kincheloe has.            His brief

   19    talks about the Anti-Injunction Act in section -- in the Small

   20    Business Act.    And I looked at those cases.        I have a couple of

   21    cases, your Honor, if you need them that explain why in a

   22    situation like this, the -- in a situation where the

   23    administrator of a government agency exceeds the scope of their

   24    authority like they're arguing here, that Anti-Injunction Act

   25    doesn't apply.    And I would start with the Supreme Court.             It's
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 59 of 96
                                                                                 9


    1    the case is -- oh, where'd it go?        South Carolina versus Regan

    2    at 465 U.S. 367 from 1984.       That case is a holding where the

    3    anti-injunction provisions are inapplicable where Congress

    4    didn't provide the plaintiff with an alternative legal way to

    5    challenge the administration's ruling.         And that was a case

    6    related to taxes.     We have Canterbury Career School versus

    7    Riley, District of New Jersey, 1993, 833 F.Supp. 1097 basically

    8    saying the same thing.      This is a Secretary of Department of

    9    Education has a similar anti-injunction provision in their

   10    statute.   The court said if the defendant, the Secretary of

   11    Department of Education, has exceeded the scope of his

   12    authority, then this court has jurisdiction to grant

   13    appropriate injunctive relief, notwithstanding the anti-

   14    injunction provision.      And then, lastly, a case out of this

   15    court from Judge Schmidt back in 1992, an unreported case, it's

   16    a 1992 Westlaw 551256 pointing out that the Fifth Circuit has

   17    left (indisc.) by implication recognizing that injunctive

   18    relief is permissible where the government agency exceeds its

   19    statutory authority.     So with those cases and my arguments, I

   20    think the question of whether or not this Court has

   21    jurisdiction authority to enter an injunction, I think it does.

   22    And I think it's well-supported in the law and under the facts

   23    of this case.

   24               So I wanted to talk about next a -- what I think is

   25    why this statute does exceed the administrator's authority.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 60 of 96
                                                                                  10


    1    And it's partly a policy argument.        So let's talk about a

    2    hypothetical.    So let's say you have a loan applicant who's

    3    preparing for bankruptcy, hired bankruptcy counsel, hired the -

    4    - hired a -- hired bankruptcy lawyer, paid them a retainer,

    5    they're working on the schedules, but they haven't filed

    6    bankruptcy yet.     And so would that company -- would that

    7    potential debtor qualify for these loans?         Yes, because they

    8    could answer that question "no."        Let's talk about another

    9    company (indisc.) --

   10               THE COURT:    Could they?     I mean, Mr. Holzer, could

   11    they?

   12               MR. HOLZER:     Could they --

   13               THE COURT:    (Indisc.)

   14               MR. HOLZER:     Could they?

   15               THE COURT:    I mean, if you look at the -- if you

   16    compare the wording in the portion of the statute involving

   17    midsized debtors, it actually says you aren't eligible if you

   18    are a debtor in a case.      The words in the form are:        "presently

   19    involved in a bankruptcy case."       What does that mean?       Does

   20    that mean that if you (indisc.) a claim against someone in

   21    bankruptcy, that you're not eligible under the Act?            Does it

   22    mean that if you consult with a bankruptcy (indisc.)

   23    contemplated bankruptcy that you are not eligible for

   24    participation (indisc.).      What do the words "presently

   25    involved" actually mean in your mind?
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 61 of 96
                                                                                   11


    1               MR. HOLZER:     Yes, I don't know because you're right,

    2    a creditor in a bankruptcy could be presently involved.             A

    3    (indisc.) --

    4               THE COURT:    What if you're (indisc.) who has a lease,

    5    are you presently involved in a bankruptcy case?

    6               MR. HOLZER:     Right.   I do think the most natural

    7    construction there is that you're a debtor in bankruptcy.               I'm

    8    not sure that there's any difference in the way I look at that

    9    language and the way the government looks at the language.              But

   10    I do agree with the Court that there is some ambiguity.             But

   11    that's -- if you look at that language, a company that's

   12    preparing to file bankruptcy is not presently involved in a

   13    bankruptcy.    It's just thinking about it.       And if it hasn't

   14    already, would it qualify for this loan, could it check the

   15    "no" box on that form?      I think there's no doubt it could and

   16    should and would qualify for a loan.        So let's talk about

   17    another company that's insolvent and hasn't hired a bankruptcy

   18    lawyer, but they're broke, they (indisc.) business, all the

   19    employees have gone home, they're out of money, and they have

   20    no idea whether they're going to survive, and can they apply

   21    for a loan, you know, get the employees (indisc.) and the

   22    answer is, yes, they would check that box "no."            And so another

   23    company that's virtually shut down, it's overdrawn on its bank

   24    account, and would they be able to check the "no" box?            The

   25    answer is of course, they check the "no" box.          And so all three
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 62 of 96
                                                                                      12


    1    of those hypotheticals are ways where a company who is

    2    completely uncreditworthy can get one of these PPP loans.               So

    3    compare that to a debtor in possession that's operating,

    4    complying with all the rules, filing its monthly operating

    5    reports, running its business, and not only that, it's a

    6    systemically important business, particularly in the time of an

    7    active pandemic, and operating, but they don't qualify.             It

    8    simply makes no sense for the other companies that would

    9    qualify to be able to get one of these forgivable loans and for

   10    my client (indisc.) that I'm (indisc.) is not.

   11               THE COURT:    Mr. Holzer, let me go back to your

   12    example because I'm not sure you really vetted that example

   13    out.   What if you have a company that is as you said

   14    contemplating bankruptcy, and you have an owner in the business

   15    who owns one percent of that company and is a creditor in a

   16    large oil and gas bankruptcy case that's pending because they

   17    own -- that person owns a small royalty interest, could the

   18    company check the box or not?

   19               MR. HOLZER:     Haven't though through that one, Judge.

   20    I would think they could check the "no" box.          But, you know,

   21    there's certainly a --

   22               THE COURT:    (Indisc.)

   23               MR. HOLZER:     -- (indisc.) of the language --

   24               THE COURT:    Read the language --

   25               MR. HOLZER:     -- that they would -- yeah.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 63 of 96
                                                                                       13


    1                THE COURT:    Read the language.     Is the business or

    2    any owner presently involved in any bankruptcy?

    3                MR. HOLZER:    That's right.    I think that you're

    4    highlighting, your Honor, the flaws in this -- in what this

    5    form says and all the ambiguities that are evidence of a poorly

    6    instituted program beyond the administrator's authority.                All

    7    right, so let's see.      So that's arbitrary and capricious is

    8    what I think and gives you a basis to enter an injunction.

    9                Let me just say that I do understand that the limit

   10    on the jurisdiction.      We never intended to seek relief for

   11    anybody but my client, the Plaintiff in this lawsuit.            Whether

   12    it would be appropriate for a nationwide injunction or even a

   13    Southern District injunction is not our concern.           I'm only

   14    worried about my client.      My client only cares about its

   15    survival.

   16                So I wanted to then go to the question of whether or

   17    not this is bankruptcy discrimination.         I do agree in reading

   18    Mr. Kincheloe's brief, he cited the Exquisito (phonetic) case

   19    out of the Fifth Circuit and the Ares (phonetic) case out of I

   20    believe it's the Fourth Circuit.        And they're both in his brief

   21    and those are cases that we came up in our research as well.

   22    And I do think they -- those two cases are useful to compare

   23    and contrast.    Exquisito involved a program that the court

   24    said, well, this is really about the jobs, not about a loan.

   25    And so the -- so it was discrimination.         Ares was more about a
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 64 of 96
                                                                                 14


    1    loan than anything else and so that was not.          So the case law

    2    does say that if it's just a loan program, then the anti-

    3    injunction -- excuse me, the -- it's not bankruptcy

    4    discrimination.

    5               So let's look at what we have here.         Is this more

    6    like the facts in Exquisito or more like the facts in Ares?             I

    7    think it's clearly this is more about saving jobs, preventing

    8    collapse of the economy.      It's not really about a company

    9    borrowing money that under the statute it has to show its

   10    ability to pay back.     And that's in fact if you read the

   11    requirements for qualify for a loan, that's just not in there.

   12    You just have to say what you're going to use it for and that's

   13    what my client needs it for is to pay payroll and help with the

   14    rent and the other permissible uses for the funds.            It's really

   15    more of a grant to protect the economy, save jobs, than it is a

   16    straightforward loan.      So I would say that the cases that say

   17    loans don't apply really don't have any impact here.

   18               There's another case Mr. Kincheloe cited in his

   19    brief, the Toth, T-O-T-H, case, and that also involved an

   20    extension of credit which is really not what's happening here.

   21    This is a different animal.       So with that, Judge, I think I've

   22    said everything I wanted to say for now.         I think the facts are

   23    pretty clear what happened that we qualify, except for this

   24    arbitrary inclusion of a bankruptcy exception on the

   25    application form, and that it is bankruptcy discrimination and
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 65 of 96
                                                                                 15


    1    the Court should grant an injunction.

    2               THE COURT:    All right, thank you.       Mr. Kincheloe.

    3               MR. KINCHELOE:     Yes, your Honor, Rick Kincheloe.

    4    (Indisc.) start with Mr. Holzer's discussion of he -- the

    5    reasons for the exclusion.       And I will say I really appreciate

    6    Mr. Holzer sending me the cases he was going to discuss before

    7    today.   It certainly was an extreme professional courtesy.

    8               I have received a regulation that I understand is

    9    going to be published imminently like Monday.          I can broadcast

   10    it for the Court if the Court would like to read it because I

   11    think it does explain (indisc.) saying about the wording of the

   12    application but the regulation that's going to be published

   13    does add some color to that.       So just this is going to be at 13

   14    CFR (indisc.) and 121.      And then the bankruptcy exclusion

   15    appears here.    And so this is that if an applicant is currently

   16    a debtor in bankruptcy or if it files bankruptcy before the

   17    loan is funded, then it is ineligible.         And this -- the second

   18    paragraph explains kind of the rationale.         There's a concern

   19    that the SBA loses control over the funds because they become

   20    property of the estate.      There's also a concern the Court --

   21    your Honor, is the Court done reading?         I'll stop sharing so I

   22    can go back to video.

   23               THE COURT:    Yeah, no, I read it.      Thank you.

   24               MR. KINCHELOE:     Okay.

   25               MR. HOLZER:     Mr. Kincheloe, I'm -- I didn't --
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 66 of 96
                                                                                       16


    1               MR. KINCHELOE:     Oh, I --

    2               MR. HOLZER:     -- (indisc.) second page.

    3               MR. KINCHELOE:     The second page --

    4               MR. HOLZER:     (Indisc.)

    5               MR. KINCHELOE:     -- is just -- I can send it to you

    6    shortly.

    7               MR. HOLZER:     Okay, that'll be fine.

    8               MR. KINCHELOE:     I don't think it was relevant.            But

    9    the other concern is the pandemic has created a unique public

   10    need with unprecedented unemployment to get loans funded

   11    extremely quickly.     And in this need for speed, the traditional

   12    underwriting is just not going to work.         it's going to take too

   13    long.   And so to avoid that traditional underwriting and to get

   14    this -- get these loans out guaranteed by SBA as quickly as

   15    (indisc.) could, the decision was made to say if you're in

   16    bankruptcy, you're excluded.       We certainly had maybe a good --

   17    it can be argued whether that's a good or bad decision from

   18    public policy standpoint but at least that was the motivation

   19    is get these loans out quickly and minimize the amount of

   20    underwriting that needs to be done.

   21               THE COURT:    In fact there really is no underwriting

   22    that's done, right?     I mean, aren't the lenders authorized to

   23    simply accept what's on the form and act just on the form, and

   24    so long as they rely on the form, then they are protected;

   25    isn't that the way that it works?
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 67 of 96
                                                                                  17


    1               MR. KINCHELOE:     From the interim rule I've read, yes.

    2    But from the --

    3               THE COURT:    (Indisc.)

    4               MR. KINCHELOE:     -- regulation I just posted, I

    5    haven't read the entire regulation.        I got it maybe five

    6    minutes before we started.       And so unless something in the

    7    regulation changes that, that's my understanding.

    8               THE COURT:    Got it.

    9               MR. KINCHELOE:     Turning to the jurisdictional issue,

   10    admittedly the provision in the Small Business Act is unique.

   11    I'm not aware of any other provision this broad.           And certainly

   12    there are other anti-injunctive language that appears in

   13    various statutes.     You know, the Anti-Injunction Act deals

   14    (indisc.) I think that's a little different.          The one thing I -

   15    - there's a case -- well, it's -- there's so many other cases

   16    out there, and one that Mr. Holzer shared, where there's a

   17    statute that said except as otherwise provided herein, you

   18    can't issue an injunction.       And certainly that language seems

   19    to suggest that, well, okay, if you violate the statute, we can

   20    enjoin you, we just can't enjoin you otherwise.            For 634, 15

   21    USC 634, I don't see any similar condition.          I mean, it just is

   22    (indisc.) the Fifth Circuit (indisc.) decision I cite at

   23    footnote six which, you know, I suppose we could, you know,

   24    dispute whether it's holding or dicta, but it's a pretty

   25    blanket assertion, thou shalt not enjoin the SBA.           And again we
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 68 of 96
                                                                                 18


    1    can argue whether Congress made a good or bad policy decision

    2    in enacting that but I think that's the law.          And so turning to

    3    106, honestly 106 waives sovereign immunity for the entire

    4    Federal government for purposes of 525.         But (a)(4) states that

    5    waiver is only to the extent it's consistent with applicable

    6    non-bankruptcy law, and so I think we have to turn to this

    7    likely unique provision applicable to the SBA administrator and

    8    say, courts can't enjoin the SBA.        Whether that's a good or bad

    9    idea, so be it but that's what it says.         And so I think

   10    106(a)(4) coupled with 15 USC 634 I think means that there is

   11    not a waiver of sovereign immunity for an injunction against

   12    the SBA, depriving the Court of jurisdiction.

   13               On -- moving to the 525(a) argument, it -- in the

   14    Exquisito case, as I read it, it seemed to -- one thing that

   15    was distinguishable is there was a preexisting relationship

   16    between the SBA and the Air Force.        That's one thing that's --

   17    is noteworthy.    The injunction in that case was not against the

   18    SBA, it was against the Air Force.        The -- there was a pre-

   19    bankruptcy relationship in that case.        And the Fifth Circuit

   20    kind of thought through it and said, you know what, this

   21    program is really designed to train minority-owned businesses

   22    and so we view it more in the nature of a franchise.            Fine, if

   23    you're going to call it a franchise then, yeah, it's covered

   24    under 525(a).    What the Fifth Circuit has not decided, at least

   25    as far as I can find, which the (indisc.) court, the Toth court
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 69 of 96
                                                                                 19


    1    and I believe the (indisc.) Watts (phonetic) court in the Third

    2    Circuit, and then the Second Circuit in Goldrich (phonetic) --

    3    well, Goldrich dealt with student loans which has been

    4    abrogated by 525(c), --

    5                 THE COURT:   Right.

    6                 MR. KINCHELOE:   -- those courts look at the decision

    7    to extend credit, more specifically in the (indisc.) case

    8    extend a guarantee of credit.       That's something totally

    9    different.    It doesn't trigger this traditional gatekeeper

   10    function of the government.        Like, you know, for example, state

   11    bar licensing, 525 expresses this desire that we don't want

   12    lawyers to file bankruptcy, then they'd be unable to practice

   13    law because they filed bankruptcy.        No, we want them to be able

   14    to continue to engage in the profession.         Real estate brokers,

   15    any other number of professions, we want them to continue being

   16    able to engage in that profession and we don't want the

   17    government's gatekeeper role to be influenced by bankruptcy.

   18    That doesn't mean the government is not allowed to discriminate

   19    in other ways.    Again, maybe right, maybe wrong, but 525(a)

   20    says it only bars discrimination in the context of licenses,

   21    permits, charters, franchises, or other similar grant.            The

   22    (indisc.) case and the other ones, Toth and Watts, say that a

   23    loan guaranteeing a loan is not really similar to these other

   24    claims because it doesn't implicate this gatekeeper function.

   25    And because it's not similar, it's not covered by 525(a) so we
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 70 of 96
                                                                                  20


    1    don't even need to get to the question of whether the

    2    government was motivated by the bankruptcy.          It's just not

    3    covered.

    4               On the -- I heard -- as I understand the complaint,

    5    there's not an APA claim asserted and so it's just whether

    6    statutory authority was exceeded.        The language in the CARES

    7    Act is very broad.     I mean, it's just the language for 1102

    8    implementing the PPP loan guarantees (indisc.) may and that

    9    leaves a very broad, open-ended grant of authority, leaves a

   10    lot of discretion in the administrator which makes sense given

   11    the context.    I mean, this is imagine probably one of the

   12    fastest pieces of legislation ever to make it through House,

   13    Senate, and White House.      And --

   14               THE COURT:    Well, wouldn't you agree that that

   15    discretion has certain boundaries on it?         For instance, that

   16    discretion shouldn't be allowed to frustrate the purpose of the

   17    Act itself, agreed?

   18               MR. KINCHELOE:     (No audible response)

   19               THE COURT:    (Indisc.) there are limits.        You simply

   20    can't say that you can implement rules and make an argument

   21    that says, well, that discretion allows me to implement rules

   22    that frustrate the application of the law.

   23               MR. KINCHELOE:     So, your Honor, --

   24               THE COURT:    (Indisc.)

   25               MR. KINCHELOE:     -- I agree that there are limits but
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 71 of 96
                                                                                       21


    1    I think the use of the word "may," as I read the statute now

    2    (indisc.) didn't happen and no one intends for this to happen

    3    but if we're just taking the thought experiment to the extreme,

    4    I think the use of the word "may," the administrator can say,

    5    okay, I've got this authority, I don't have to exercise it.

    6    And I think Congress would probably come back and put a shell

    7    in there.   But I think the way the statute's written, it's

    8    pretty broad.    Now, there are other limits in the Small

    9    Business Act, like the administrator has to ensure that the,

   10    you know, loans made under this section are of such sound value

   11    or so secured as reasonably to assure repayment.           So (indisc.)

   12    administrator doesn't do that, the administrator violates the

   13    statute.    But because Congress prohibited injunctions on the

   14    SBA, it really creates this strange space where, yeah, the

   15    statute says the administrator has limits but I don't think the

   16    statutory -- the statute authorized an injunction against the

   17    administrator if the administrator exceeds those limits.

   18                THE COURT:   All right, so let me ask you this.             And

   19    we're going to come back to that issue in a second.            But do I

   20    even need to get there?      Didn't the SBA effectively delegate

   21    the authority to determine who's eligible to the participating

   22    financial institutions?

   23                MR. KINCHELOE:    I don't (indisc.)

   24                THE COURT:   Let's take a practical example.

   25    Mr. Holzer comes into his local financial institution for a PPE
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 72 of 96
                                                                                       22


    1    -- I'm sorry, a PPP loan.      He fills out the application.            Who

    2    makes the decision of whether or not he's eligible?

    3               MR. KINCHELOE:     So the -- as I read (indisc.) then

    4    the bank has to receive the form, and as long as the bank

    5    follows the form and the guidance, it may issue the loan and

    6    it's going to be guaranteed by SBA.        But it is still SBA who

    7    decided those parameters that go into the form.

    8               THE COURT:    I'm not arguing with you on that.          I'm

    9    just saying who makes the decision of who's eligible and who's

   10    not?   The bank.    Has to be that way.     SBA couldn't do it.         SBA

   11    doesn't have enough employees, it doesn't have enough local

   12    offices.   It had to delegate part of that process to financial

   13    institutions; otherwise, it would have been a program with

   14    absolutely no ability to implement.        I'm not complaining.         I'm

   15    just trying to be practical about it.

   16               MR. KINCHELOE:     Right, yeah.     So again with the need

   17    for speed, the analysis of whether a borrower meets the

   18    appropriate criteria is sent to the banks.

   19               THE COURT:    Right.    And in fact there really isn't an

   20    underwriting function.      I mean, if your instruction is

   21    (indisc.) this form and you make the decision off the form,

   22    there really isn't an underwriting function.          There's no

   23    evaluation of ability to repay, there's no evaluation of

   24    collateral.    And you know what I'm doing, I'm undermining your

   25    argument that it's consistent with the (indisc.) power of SBA
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 73 of 96
                                                                                       23


    1    7(A).   You know, that just doesn't exist in this program.               In

    2    fact, let's just be practical.       The entire intent of the

    3    program is for people not to pay this back.          It's a way of

    4    getting money from the government to people that are being

    5    harmed.   And so long as they use it in the right way, they

    6    don't have to pay it back.       Am I -- tell me where I'm wrong

    7    about that.

    8               MR. KINCHELOE:     Your Honor, I (indisc.) agree with

    9    the Court that the intent was to get money to people who needed

   10    it quickly.    And certainly to the extent it's used for the

   11    proper purpose, it is intended to be forgiven.             And, you know,

   12    I think the Court's correct, I mean, the amount of underwriting

   13    is virtually nil.     I mean, the SBA set up parameters and said

   14    banks (indisc.) somebody meets these parameters, that's the

   15    amount of underwriting we're going to do.         And one of the

   16    decisions made by SBA was, well, since we can't really -- we

   17    don't have the time to go through and do a traditional credit

   18    inquiry, we're going to exclude companies in bankruptcy, you

   19    know, together with this purpose of we can't control the money

   20    once it goes into the bankruptcy estate (indisc.)

   21               THE COURT:    (Indisc.) said that, I mean, (indisc.)

   22    hundred and eighty degrees wrong, I mean, isn't part of my job

   23    to ensure that debtors act in accordance with the law?             I mean,

   24    I would think, I mean, assuming that I'm doing my job, and I

   25    try really hard to do my job every day, isn't there actually a
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 74 of 96
                                                                                 24


    1    greater level of oversight than for someone who's not in

    2    bankruptcy who can simply theoretically do what they want to

    3    with the money once they get it?

    4               MR. KINCHELOE:     I disagree, your -- I disagree with

    5    your Honor's point.     It's not a question of oversight.         I think

    6    it's a question of the way the statute is written, if Hidalgo

    7    receives a PPP loan outside of bankruptcy, they are free to

    8    choose how to use those funds.       Now, --

    9               THE COURT:    Are they?

   10               MR. KINCHELOE:     -- (indisc.) they use -- well, I

   11    think they are.     But if they use it for certain purposes,

   12    they're required to repay it.       If they use it for payroll

   13    (indisc.) gets forgiven but if let's say company receives a

   14    loan, a week later files bankruptcy.        Well, all of those funds

   15    then become property of the estate, subject to administrative

   16    claims.   And I don't think there's anything in the CARES Act

   17    which would cause the proceeds of a PPP guaranteed loan to be

   18    excluded from property of the estate or to be immune from the

   19    claim of (indisc.) creditors or priority creditors.

   20               THE COURT:    Okay.

   21               MR. KINCHELOE:     So that's the motivation.        Again, the

   22    statutory authority is broad.       I hear the Court's comment about

   23    underwriting and the requirement to make sound loans.            This is

   24    the administrator's decision.       But I go back to the anti-

   25    injunction language in the Small Business Act that even to the
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 75 of 96
                                                                                   25


    1    extent the administrator is wrong, the United States has not

    2    waived sovereign immunity for an injunction to be issued

    3    against the administrator.

    4                 THE COURT:    And tell me why I can't issue -- because

    5    it -- there's no doubt that the financial institution is

    6    (indisc.) participation with the SBA.        I think you just told me

    7    they are given follow the form and process these loans.             And

    8    Rule 65 gives me the ability to issue injunctive relief against

    9    anyone acting in participation with the parties, agreed?

   10                 MR. KINCHELOE:    Would the Court give me a moment?

   11                 THE COURT:    Of course.   It would be 65(d)(2).

   12    Actually (d)(2)(C).

   13                 MR. KINCHELOE:    So, your Honor, I don't think the

   14    Court can enjoin the bank.       As I read this and I -- the Court

   15    knows it way better than I do, but at least my quick reading of

   16    the language of the rule is this would be if the Court enjoined

   17    the administrator and anyone acting in concert with her, that

   18    would capture this.       I don't know that this lets the Court

   19    enjoin the bank without also enjoining the administrator;

   20    because without an injunction against the administrator, the

   21    administrator doesn't have to guarantee the loan.

   22                 THE COURT:    Well, I think -- I agree with you that I

   23    can't order the SBA to guarantee a loan.         I 100 percent agree

   24    with that.    The issue is can I order that the application be

   25    considered without those four or five words.          And if you're
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 76 of 96
                                                                                 26


    1    telling me the person making that decision is, what was it,

    2    PlainsCapital Bank, Mr. Holzer?

    3               MR. HOLZER:     Yes, your Honor.

    4               THE COURT:    You're telling me that I can't order

    5    PlainsCapital Bank to consider the application without giving

    6    any consideration for those words in the form?

    7               MR. KINCHELOE:     Then again I don't know that it

    8    becomes a can't.     I think it becomes a question of should or

    9    should not.    And with that question of whether or not the Court

   10    should enjoin PlainsCapital Bank, I think there is a

   11    substantial threat of irreparable injury to the bank because if

   12    the bank --

   13               THE COURT:    (Indisc.)

   14               MR. KINCHELOE:     Well, because I think if the bank

   15    follows the Court's order, ignores that line, and then issues

   16    the loan, I think they are at risk if the SBA says we weren't

   17    ordered to guarantee it, we're not guaranteeing it.

   18               THE COURT:    Okay, so you just say that I need to

   19    order the SBA to comply with the law if I find discrimination.

   20               MR. KINCHELOE:     No, your Honor.

   21               THE COURT:    Is that it?

   22               MR. KINCHELOE:     I -- that -- your Honor, on that one

   23    I think it's a question of can or cannot.

   24               THE COURT:    All right.     So you're telling me that I

   25    took an oath to uphold the statute, and if I find the statute's
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 77 of 96
                                                                                 27


    1    been violated by the SBA, that I can do nothing about it?

    2                MR. KINCHELOE:    I think the Court is unable to issue

    3    an injunction against the SBA, even if the statute has been

    4    violated.

    5                THE COURT:    So tell me what it is I can do.

    6                MR. KINCHELOE:    I don't know, your Honor.        For today

    7    (indisc.) TRO, I do not think the Court can enter a TRO.

    8                THE COURT:    Got it, okay.    Anything else?

    9                MR. HOLZER:    Your Honor, briefly.

   10                THE COURT:    No, I don't need anything else.

   11                MR. HOLZER:    Okay (indisc.)

   12                THE COURT:    Anything else, Mr. Kincheloe?

   13                MR. KINCHELOE:    Yes, your Honor.     Just in closing, I

   14    do dispute that the public policy considerations weigh in favor

   15    of enjoining -- of issuing an injunction allowing this loan to

   16    go -- to be made and guaranteed -- and/or guaranteed due to the

   17    policy considerations.      If the SBA is required to implement

   18    traditional underwriting requirements, it is likely to slow

   19    down this program and likely to delay proceeds to other

   20    applicants.

   21                THE COURT:    Well how can it implement traditional

   22    underwriting when it's been told what to do?

   23                MR. KINCHELOE:    Your Honor, I mean --

   24                THE COURT:    Simply because if I were to say that

   25    there has been discrimination, that doesn't require the SBA to
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 78 of 96
                                                                                   28


    1    do anything other than to not discriminate.

    2         (Pause)

    3               MR. KINCHELOE:     Your Honor, I -- sorry, I don't think

    4    I understand the Court's point.

    5               THE COURT:    I got it.    Anything else?

    6               MR. KINCHELOE:     No, your Honor.

    7               THE COURT:    All right.     So I have before me the

    8    Debtor's request for a temporary restraining order against the

    9    administrator of the SBA.      I do find that I have jurisdiction

   10    over the matter pursuant to (indisc.) Section 1334.            I do find

   11    that the adversary and the request for injunctive relief

   12    constitutes a core proceeding under 28 USC Section 157.             I

   13    further find that I have the requisite constitutional authority

   14    under the guidance given by our Supreme Court to enter, to the

   15    extent it is a final order, and I'm not sure it is, but it may

   16    practically be a final order, I do find that I have the

   17    requisite constitutional authority to enter final order.

   18               I want to go through a couple of the arguments

   19    because, again, I spent a lot of time reading all of the

   20    relevant wording.     And there are certainly the arguments that I

   21    simply -- they need to be addressed and I simply think that

   22    they just have no foundation in logic or law or fact.            I want

   23    to start with the argument that (indisc.) that there remains

   24    intact, and I wrote it down as a quote, that there's this

   25    (indisc.) ensuring that there is sound value or so secure as to
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 79 of 96
                                                                                   29


    1    reasonably assure repayment.       That is so out of context in this

    2    program that it's a frivolous argument.         The entire --

    3    everything said by our President, everything put out by our

    4    administration, everything put out by our Congress reflects

    5    that this was an emergency reaction to a series of events that

    6    had never before been experienced.        This isn't a loan program.

    7    This is a support program.       It is phrased the way it is to try

    8    and ensure that the money ends up in the right hands and used

    9    for the right purposes.      It is intended to protect tax-paying

   10    citizens from the effects of government shutdowns, stay-at-home

   11    orders, and simply the public not being able to engage in

   12    ongoing commerce.     To suggest that this is a program that

   13    enjoys underwriting and scrutiny in terms of who receives the

   14    money is to simply ignore the obvious.         The SBA's own rules

   15    (indisc.) effectively look at the form, make the loans.             You

   16    make the loans, and so long as they're used for the right

   17    purposes, there's no need to pay it back.         That is not a

   18    traditional loan program.      There is no collateral valuation,

   19    there is no credit worthiness test.        And, again, to make that

   20    argument is simply frivolous.

   21               I also want to talk about the 525 argument.           And I

   22    take a quote out of the briefs.       It says that issues under 525

   23    (indisc.) the gatekeeper role of the governments or a

   24    government entity in determining who may pursue certain

   25    livelihoods.    All of the cases cited have dealt with the
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 80 of 96
                                                                                 30


    1    government engaging in regulated commerce.         There were

    2    commercial alternatives, there were private sector

    3    opportunities.    Practically speaking, this program isn't

    4    designed to be a commercial product; it is a support product.

    5    The only entity that would ever engage in this type of activity

    6    is the government because, again, it's a support for citizens.

    7    I can think of no greater example of the government performing

    8    its gatekeeping role as to who can engage in commerce and

    9    pursue certain livelihoods than this particular program;

   10    because if we didn't have this program, there would be no

   11    ambulance services, there would be no nail salons, there would

   12    be no convenience stores.      Society would be in a very difficult

   13    (indisc.) so I do think the requirements of Section 525(a) are

   14    absolutely in play.     I do think that the choice of the words in

   15    the form -- and, again, I made the example with Mr. Holzer, and

   16    I am bothered by the use of the words.         I disagree with

   17    Mr. Holzer that, well, of course everybody knows what that

   18    means, it's simply if you're a debtor.         Couldn't be further

   19    from the truth.     Congress knew how to say we don't give these

   20    loans to debtors.     They did it within the CARES Act itself.

   21    And then to have a form that simply says if an owner or a

   22    business is presently involved in a bankruptcy, I have zero

   23    idea what that means.      It means if you have filed a proof of

   24    claim in the General Motors bankruptcy umpteen years ago and

   25    haven't yet received a final distribution on your claim, you
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 81 of 96
                                                                                      31


    1    have to check that box "no."       That's silly.     It's even sillier

    2    in light of the purpose of this program.

    3               I also have found but I've not been cited to any

    4    legitimate basis for including that language in the form.               I

    5    take umbrage of the fact that if I look at question one and I

    6    look at the list and I think just rules of normal construction,

    7    and I realize that this is not a statute but it's a form that

    8    is derived from a statute, it says if a business or owner is

    9    presently suspended, debarred, proposed to be debarred declared

   10    ineligible, voluntarily excluded from participation in this

   11    transaction by any (indisc.) department or agency all conduct

   12    which society frowns upon, involves potentially wrongful acts,

   13    involves potentially criminal conduct.         And then as an add-on,

   14    it says:   "Or presently involved in any bankruptcy."           Plain

   15    meaning:   as a creditor, as a landlord, as a partner in another

   16    business, as a shareholder in another business.            It's entirely

   17    inappropriate that those words were added into that form in

   18    that list in that manner.      And I see no authority anywhere for

   19    including those words in that form.        It serves no purpose.         I

   20    do find that by including the words "or presently involved in

   21    any bankruptcy," they are intended to be discriminatory.                They

   22    are intended to be discriminatory toward debtors for reasons

   23    offered that somehow we lose control of the money, again I find

   24    to be completely frivolous.       I cannot imagine anything less

   25    controlling than to simply give out money with no underwriting,
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 82 of 96
                                                                                  32


    1    with no oversight, and then complain that if I have a Federal

    2    judge who makes sure that the debtor complies with the law,

    3    ensures that the debtors file monthly operating reports, ensure

    4    that copies of bank statements are filed on the docket every

    5    month, that they somehow lost control.         I simply don't buy it.

    6    I find the arguments to lack any good faith.

    7                 I am worried about the argument that I cannot enjoin

    8    the administrator of the SBA.       I agree I can't tell the SBA

    9    administrator what loans to guarantee, what loans to grant.              I

   10    simply do not accept that when I have evidence of bankruptcy

   11    discrimination that I can do nothing about it.             And if I am

   12    wrong about that, I am very certain that my Article Three

   13    colleagues will tell me that I am wrong, and I will accept that

   14    criticism.    But this can't be what Congress intended.           This

   15    can't be the way that we are supposed to treat our fellow man

   16    in this time.    It's inconceivable to me that this distinction

   17    could be drawn.     The people that need the most help and who

   18    have sought protection under our laws are the people who are

   19    the targets of discrimination in a government support program;

   20    can't possibly be.

   21                 So I am going to grant the TRO.      I am going to enjoin

   22    the administrator of the SBA and all those acting in concert

   23    with her, which includes PlainsCapital Bank, in the following

   24    manner.   I am requiring that the application form for the

   25    paycheck protection program submitted by Hidalgo County
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 83 of 96
                                                                                    33


    1    Emergency Service Foundation be considered in accordance with

    2    the program without the words in question one:             "or presently

    3    involved in any bankruptcy."       They are stricken from

    4    consideration.    The application shall be considered on its

    5    merits and in accordance with the law with those six words

    6    stricken.   It is my hope that my government that I serve will

    7    realize the error that it has made and that it will act

    8    appropriately and ensure that all of our citizens have access

    9    to the support they needed.

   10                Mr. Holzer, I want you to prepare a revised TRO in

   11    accordance with the ruling that I've made on the record

   12    pursuant to 7052.     Also want to go through in accordance with

   13    Rule 65, I am required to state, and I am incorporating my

   14    comments on the record, into the form of order to be submitted

   15    pursuant to 7052.     I have stated the reasons why the temporary

   16    restraining order should issue.       I have specifically stated its

   17    terms.   I have specifically described in reasonable detail the

   18    limits of the TRO and those acts that are required under the

   19    TRO.   I will find that pursuant to Bankruptcy Rule 7065, there

   20    is no security required.      I am also required to set a hearing

   21    for issuance of a preliminary injunction.         I don't know that it

   22    will be necessary because this may all become moot by then.

   23    And I recognize, Mr. Kincheloe, that at a preliminary

   24    injunction hearing, you may tell me that the law has changed.

   25    But as I sit here today, the CFR that you showed me, I'm not
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 84 of 96
                                                                                    34


    1    aware it's actually governing law; is that correct?

    2                 MR. KINCHELOE:    That's correct, your Honor.        It has

    3    not been published in the register.

    4                 THE COURT:    All right, thank you.     Let's see,

    5    Mr. Kincheloe, Mr. Holzer, can you look at your collective

    6    schedules?

    7                 MR. HOLZER:    Have it in front of me, Judge.

    8                 THE COURT:    All right, today's the 24th.       My guess is

    9    it's probably, and please tell me if you think I'm wrong, it's

   10    probably a better use of everyone's time if we simply go as

   11    close to the 14 days as possible to see what actually happens.

   12    It may very well be that without waiving any right of review or

   13    appeal that the SBA may have, it may make sense to extend the

   14    original time.    But obviously we're not going to decide that

   15    today.   Let me ask the parties, does it make sense to set this

   16    -- I'm issuing this at 10:00 o'clock on Friday, can we set this

   17    for 9:30 on Friday, May the 8th; does that make sense?

   18                 MR. KINCHELOE:    Yes, your Honor.    I was going to ask

   19    for May 8th so perfect.

   20                 THE COURT:    Okay, fair enough.    And, Mr. Holzer, does

   21    that work for your calendar?

   22                 MR. HOLZER:    It does, your Honor.

   23                 THE COURT:    All right, thank you.     What I would like

   24    for you to do is once you finish drafting the TRO, I'd like for

   25    you to send it to Mr. Kincheloe to review as to form only.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 85 of 96
                                                                                 35


    1    Mr. Kincheloe, consistent with my normal practice, by agreement

    2    as to form only, you're not waiving any right of review or

    3    complaint that you may have, you're simply acknowledging that

    4    the paper is consistent with the ruling that I've made on the

    5    record.   Is that enough of a (indisc.) that you feel

    6    comfortable looking at the document?

    7               MR. KINCHELOE:       Absolutely, your Honor.     And I'll

    8    remain at my computer until I receive it from Mr. Holzer so

    9    there's no delay.

   10               THE COURT:    Terrific, thank you.      Gentlemen, I very

   11    much appreciate the argument.       Yes, sir.

   12               MR. HOLZER:     Just a clarification, and I'm trying to

   13    think practically about the next two weeks, I understand your

   14    ruling and I think I'll be able to get the TRO drafted

   15    correctly, but is my client authorized to resubmit an

   16    application form striking out that language about the

   17    bankruptcy and checking the "no" box in question one?

   18               THE COURT:    Yes.    What I would envision, so that

   19    there is -- I don't want anyone at the bank to have an issue, I

   20    don't want anyone within the SBA to have an issue, is that what

   21    I would suggest that we do until this -- until we have an order

   22    to the contrary is that your client's authorized to strike

   23    through that language, check the box assuming that it (indisc.)

   24    and it satisfies all of the other requirements of question one,

   25    and then simply attach a copy of the TRO so that it's in the
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31    Desc: Main
                        Document Page 86 of 96
                                                                                      36


    1    file and everyone understands exactly what the issues are.               I

    2    would hate for someone to --

    3         (Automated telephone recording played)

    4               THE COURT:    I don't -- I have 50 people on the

    5    telephone so I'm not going to try to spend the time to figure

    6    out who that was.     You're absolutely authorized to strike

    7    through the question.      I can't remember where I stopped.

    8    Attach a copy of the TRO, that way there is absolutely no

    9    chance for error as to why the application was submitted the

   10    way it was.    And if the Debtor doesn't need -- I want to make

   11    it very clear, if the Debtor doesn't meet the requirements,

   12    then I'm not changing that.       All I'm simply requiring is the

   13    application be considered consistent with the (indisc.)

   14    practices and governing (indisc.) as all other applications

   15    with simply (indisc.) those six words stricken.

   16               MR. HOLZER:     Understood, your Honor.         Thank you.

   17               THE COURT:    All right, Mr. Kincheloe, anything else

   18    that I -- any lack of clarification or any issues that we need

   19    to talk about?

   20               MR. KINCHELOE:     One issue, your Honor.

   21               THE COURT:    Certainly.

   22               MR. KINCHELOE:     (Indisc.) carry out instructions I

   23    need to ask the Court if it will entertain an oral motion for

   24    stay pending appeal.

   25               THE COURT:    Of course.     And that's denied.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 87 of 96
                                                                                    37


    1               MR. KINCHELOE:     Thank you, your Honor.

    2               THE COURT:    All right, anything else, folks?         I very

    3    much appreciate the argument.       Mr. Holzer, I appreciate the way

    4    in which you conducted yourself on behalf of the Debtor.                And,

    5    Mr. Kincheloe, you know that I think you're the greatest thing

    6    ever and I very much appreciate what you do for our country.

    7               MR. KINCHELOE:     Thank you, your Honor.

    8               THE COURT:    Thank you, gentlemen.

    9               MR. HOLZER:     (Indisc.) have a good weekend.

   10               THE COURT:    (Indisc.)

   11               MR. KINCHELOE:     You, too, your Honor.

   12              (This proceeding was adjourned at 10:04 a.m.)

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 88 of 96


                                      CERTIFICATION



         I certify that the foregoing is a correct transcript from the

         electronic sound recording of the proceedings in the above-

         entitled matter.




                                                               April 25, 2020

                      Signed                                        Dated



                                TONI HUDSON, TRANSCRIBER




                         EXCEPTIONAL REPORTING SERVICES, INC
Case:20-00055-EAG Doc#:1 Filed:04/27/20 Entered:04/27/20 07:40:31   Desc: Main
                        Document Page 89 of 96




                        EXHIBIT E
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 1 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 90 of 96



                       $*+$*)**)$!(+&*/%+(*
                         %(*)%+*($)*(*%*.)
                               %(&+)()*,)%$                                                ENTERED
                                                                                                      04/25/2020
$(                    L )$%  
"%%+$*/#($/       L
)(,%+$*%$          L  
63E@C                    L  &*( 

                          L      
"%%+$*/#($/       L
)(,%+$*%$          L
      &=2:?E:77            L  ,()(/$%                                     
G                        L                                                                   
  %,*(($0$(      L
&*/)#$)*(*%(%( L
*+))#""+)$))       L
#$)*(*%$             L
      676?52?E              L  

                        

        %? C:52J AC:=         E96 @FCE 4@?D:56C65 E96 &=2:?E:77PD >6C86?4J AA=:42E:@?

@C *6>A@C2CJ (6DEC2:?:?8 %C56C ?5 &C6=:>:?2CJ ?;F?4E:@? E96 N""%! O 2?5 E96

C6BF6DE:?E96AA=:42E:@?7@C:DDF2?46@72E6>A@C2CJC6DEC2:?:?8@C56C2?592G:?84@?D:56C65

46CE2:?724EDD6E7@CE9:?E96AA=:42E:@?2?5DFAA=6>6?E2=564=2C2E:@?D2D36:?8DH@C?E@2DECF6

2?5H:E9:?E96A6CD@?2=<?@H=6586@7&=2:?E:77PDC6AC6D6?E2E:G6D%>2C(@>6C@2G:5==:@E2?5

!6??6E9&@?462?592G:?84@?D:56C65E96E6IE2?5AFCA@D6@7E96@C@?2G:CFD:5(6=:672?5

4@?@>:4 )64FC:EJ 4EO N %O E96 &2J4964< &C@E64E:@? &C@8C2> NO :? E96

() 4E 2?5 )64E:@? 2 @7 E96 )>2== FD:?6DD 4E   +)  2 2?5 92G:?8

4@?D:56C65 E96 2C8F>6?ED 2?5 3C:67:?8 @7 4@F?D6= 7@C E96 &=2:?E:77 2?5 4@F?D6= 7@C 676?52?E

 @G:E22CC2?K2?6C2A24:EJD5>:?:DEC2E@C@C*96+))>2==FD:?6DD5>:?:DEC2E:@?

NO 2?5 92G:?8 4@?D:56C65 E96 )PD ?E6C:> :?2= (F=6 7@C :>A=6>6?E:?8 E96 &&&

@4<6E $@ )             2?5 2? 2DJ6E F?AF3=:D965 AC@A@D65 C6G:D:@? E@ E96 ?E6C:> :?2=

(F=6E92EH2DAC6D6?E653J)PD4@F?D6=2EE96962C:?8E9:D@FCE7:?5D2?54@?4=F56DE92EE96
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 2 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 91 of 96



&=2:?E:77 H@F=5 DF776C :>>65:2E6 2?5 :CC6A2C23=6 92C> H:E9@FE :DDF2?46 @7 2 E6>A@C2CJ

C6DEC2:?:?8@C56C*96@FCE:?4@CA@C2E6D3JC676C6?462==:ED@C2=7:?5:?8D2?5CF=:?8D>256@?

E96C64@C52EE96962C:?82?52=D@7:?5D2D7@==@HD

               :52=8@ @F?EJ >6C86?4J )6CG:46 @F?52E:@? E96 63E@C 2?5 63E@C:?

&@DD6DD:@?:?E9:D92AE6C      &C@4665:?8N%!#)( %O@CN !!& %'O:D

6?E:E=65 E@ :DDF2?46 @7 2 E6>A@C2CJ C6DEC2:?:?8 @C56C AFCDF2?E E@ 2?<CFAE4J (F=6  

:?4@CA@C2E:?8(F=6(&

               &=2:?E:77 92D D9@H? 2 DF3DE2?E:2= =:<6=:9@@5 @7 DF446DD @? E96 >6C:ED @? 3@E9 :ED

4=2:>DE92E)92D6I466565:EDDE2EFE@CJ2FE9@C:EJ2?5E92E:E:D:?G:@=2E:@?@7           +)L 2

H:E9C6DA64EE@)C6BF:C:?8A2CE:4:A2E:?8=6?56CDE@4@?D:56C=@2?2AA=:42E:@?D@?27@C>E92E

D2JD&&&=@2?DH:==?@E362AAC@G65:7E962AA=:42?E@C2?J@H?6C:DAC6D6?E=J:?G@=G65:?2?J

32?<CFAE4J

               :52=8@ @F?EJ #) DE2E6D E92E :E @E96CH:D6 >66ED 2== @E96C C6BF:C6>6?ED 7@C

C646:AE@72&&&=@2?9@H6G6CE96@FCE>2<6?@CF=:?8@?H96E96C@C?@E:52=8@@F?EJ#)

@E96CH:D6BF2=:7:6D7@C2&&&=@2?

              :52=8@@F?EJ#)E6DE:7:65E92E:E2?DH6C65NJ6DOE@'F6DE:@? @7E96)

=@2?2AA=:42E:@?7@C>@?=J3642FD6@7:EDA6?5:?832?<CFAE4J

              :52=8@@F?EJ#):DE96AC:>2CJ            A2E:6?EEC2?D76CAC@G:56C7@C2=2C86A2CE

@7:EDD6CG:462C62:?)@FE9*6I2DE92E:?4=F56DD@>6@7E96A@@C6DE2C62D:?E964@F?ECJE92D

2AAC@I:>2E6=J  9:89=JEC2:?656>A=@J66DH9@>2J=@D6E96:C;@3DF?=6DD63E@C:DA6C>:EE65

E@2AA=J7@C&&&=@2?:52=8@@F?EJ#):D4FCC6?E=JH@C<:?8E@C6@C82?:K6:?92AE6C                      

H9:=6>2:?E2:?:?8        @7:EDFDF2=DE277:?8=6G6=D:?E96>:5DE@7E96@C@?2,:CFDA2?56>:4

2?52D:8?:7:42?E564=:?6:?42==G@=F>6H9:4942FD6D2C6G6?F6564=:?6E92E92D@44FCC6556DA:E6




*6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)        
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 3 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 92 of 96



E9663E@CPD6IE6?D:G62?5@?8@:?8:?G@=G6>6?E2D2N7C@?E=:?6O962=E942C6AC@G:56C7@CG:4E:>D

@7%, :?)@FE9*6I2D63E@CPD3FD:?6DD2=@?8H:E9?62C=J6G6CJ@E96C3FD:?6DD:?E96

+?:E65)E2E6D92D364@>6E9664@?@>:4G:4E:>@7?@G6=4@C@?2G:CFD)()@, H9:49=625

E@E96D9FE5@H?@CD6G6C64FCE2:=>6?E@7?@C>2==:76:?E96+?:E65)E2E6D

              *967:CDE=@4<5@H?@C56C:?:52=8@@F?EJ*6I2DH2D@?#2C49                     2?5

:EH2DDF3D6BF6?E=J6IE6?565@?2H66<=J32D:D#)42==G@=F>65C@AA65@77D92CA=J276H

52JD=2E6C

              63E@CPD52:=JN*C62E2?5*C2?DA@CEO?F>36CH2DEC6?5:?8E@H2C5D  A6C52J

AC:@C E@ E96 7:CDE =@4<5@H? @C56C :? :52=8@ @F?EJ *6I2D 9@H6G6C #) 92D 366?

DECF88=:?8E@<66A2E      E9C@F89@FEE96=@4<5@H?2564=:?65@7          24942==E92EC6DF=ED:?

2EC62E2?5EC2?DA@CEEJA:42==JC6DF=ED:?242D9C646:AE2AAC@I:>2E6=JMH66<D27E6CE9642==

              2D65 @? E96 5C@A :? 42== G@=F>6 E96 63E@C AC@;64ED 2 C6=2E65 5C@A :? 42D9

C646:AED 368:??:?8 23@FE ?@H 2?5 F?=6DD E96C6 :D 2 =:BF:5:EJ 6G6?E @7 D@>6 D@CE E96 63E@C :D

4@?46C?65:E>2J92G6:?DF77:4:6?E42D9E@>2<6A2JC@==@?#2J                

              63E@C4@?E:?F6DE@>2:?E2:?AC6@C@?26>A=@J>6?E=6G6=D:?@C56CE@D6CG6E96

4@>>F?:EJ 5FC:?8 E9:D A2?56>:4  :52=8@ @F?EJ #) ?665D E96 &&& =@2? E@ D9@C6 FA :ED

7:?2?46D 2?5 2==@H :E E@ 4@?E:?F6 E@ DFAA@CE E96 4@>>F?:EJ 2D 2 7C@?E=:?6 >65:42= D6CG:46D

AC@G:56C 5FC:?8 E96 4C:D:D  -:E9@FE E9:D D@FC46 @7 =:BF:5:EJ E96 63E@CPD DFCG:G2= 2D 2 8@:?8

4@?46C?:D:?BF6DE:@?

               *96C:D<@792C>E@#@G2?E@FEH6:89DE9692C>E@):72*(%:D8C2?E65

               DDF2?46 @7 E9:D E6>A@C2CJ C6DEC2:?:?8 @C56C :D :? E96 AF3=:4 :?E6C6DE  *96

4@?E:?F6582:?7F=6>A=@J>6?E@7E9663E@CPD2AAC@I:>2E6=J  6>A=@J66D36?67:EDE96AF3=:4

:?E6C6DE 2D 2 H9@=6  *96 63E@CPD 3FD:?6DD 2D 2 N7C@?E =:?6O 962=E9 42C6 AC@G:56C :D G:E2==J




*6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)        
 Case:20-00055-EAG
        Case 20-02006Doc#:1
                       Document
                             Filed:04/27/20
                                  18 Filed inEntered:04/27/20
                                             TXSB on 04/25/2007:40:31
                                                                Page 4 of
                                                                       Desc:
                                                                          7 Main
                            Document Page 93 of 96


 :>A@CE2?E6G6?:??@C>2=E:>6D2?56G6?>@C6D@?@H7@CG:4E:>D@7%, :?)@FE9*6I2D

 E :D :>A@CE2?E E@ >2:?E2:? 2 7F==JDE27765 6>6C86?4J C6DA@?D6 42A23:=:EJ E92E D6CG6D E96 6?E:C6

 )@FE9*6I2DC68:@?2?52==:ED4:E:K6?D*96AF3=:4:?E6C6DE:D4=62C=JD6CG653J63E@C36:?823=6

 E@>2:?E2:?      @7:EDFDF2=DE277:?8=6G6=D:?E96>:5DE@7E96@C@?2,:CFDA2?56>:42?52?

 2AAC@I:>2E6=J       564=:?6:?:ED3FD:?6DDD:?46E96@?D6E@7E9:D4C:D:D

                 *9663E@C:D2563E@C:?A@DD6DD:@?2?5:E:D?@EC6BF:C65E@A@DE23@?565

 ( 2?<C& 2?5D@?@3@?5:DC6BF:C65    

     5 E9:C  7KH&RXUWPDGHDGGLWLRQDOILQGLQJVRQWKHUHFRUGZKLFK
DUHLQFRUSRUDWHGKHUHLQSXUVXDQWWR%DQNUXSWF\5XOH
         2D65 @? E96 7:?5:?8D 2?5 4@?4=FD:@?D D6E 7@CE9 23@G6 :E :D 96C63J %((

  +$(2D7@==@HD

                 *96&=2:?E:77DPC6BF6DE7@C2E6>A@C2CJC6DEC2:?:?8@C56C:D96C63J($*2D

 D6E7@CE996C6:?

                  E6>A@C2CJ C6DEC2:?:?8 @C56C :D 96C63J :DDF65 H:E9 ?@E:46 2?5 5:C64E65 E@

  @G:E2 2CC2?K2 :? 96C 42A24:EJ 2D 5>:?:DEC2E@C 7@C E96 +?:E65 )E2E6D )>2== FD:?6DD

 5>:?:DEC2E:@?2?52==286?EDD6CG2?ED6>A=@J66D2?52?JA2CE:6D24E:?8:?4@?46CEH:E92?J@7

 E967@C68@:?8A2CE:6D4@==64E:G6=JN$%# #%$O+?E:=E966IA:C2E:@?@7E9:DE6>A@C2CJ

 C6DEC2:?:?8@C56C:EDD4@A6:D2D7@==@HD

         2       :52=8@@F?EJ#):D2FE9@C:K65E@DF3>:E2&&&=@2?2AA=:42E:@?E@2?J=6?56C

         H:E9E96H@C5DN@CAC6D6?E=J:?G@=G65:?2?J32?<CFAE4JODEC:4<6?7C@>E96)PD7@C>

         2?5:7:52=8@@F?EJ#)D2E:D7:6D2==E96@E96C4@?5:E:@?D:?BF6DE:@? E@E96=@2?

         2AA=:42E:@?7@C>>2C<E963@I2?DH6C:?8BF6DE:@? N?@O*96(6DEC2:?65&2CE:6DD92==

         4@?D:56C E96 &&& 2AA=:42E:@? 2?5 7F==J :>A=6>6?E 2== 2DA64ED @7 E96 &&& AC@8C2> H:E9

         C6DA64EE@:52=8@@F?EJ#)H:E9@FE2?J4@?D:56C2E:@?@7E96:?G@=G6>6?E@7:52=8@




 *6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)         
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 5 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 94 of 96



          @F?EJ#)@C2?J@H?6C@7:52=8@@F?EJ#):?2?J32?<CFAE4J

          3       *@E966IE6?E2?J32?<C6BF:C6D:52=8@@F?EJ#)E@6I64FE62?J@E96C7@C>D

          2AA=:42E:@?D@C@E96C5@4F>6?ED7@C2&&&=@2?E92E:?4=F562?J=2?8F28623@FEH96E96C

          :52=8@ @F?EJ #) @C 2?J @H?6C @7 :52=8@ @F?EJ #) :D :?G@=G65 :? 2?J

          32?<CFAE4J :52=8@ @F?EJ #) :D 2FE9@C:K65 E@ DEC:<6 E96 A@CE:@? @7 DF49 =2?8F286

          23@FE:?G@=G6>6?E:?2?J32?<CFAE4J2?5E96(6DEC2:?65&2CE:6DD92==AC@46DDE967@C>D

          2AA=:42E:@?D @C @E96C 5@4F>6?ED H:E9@FE 2?J 4@?D:56C2E:@? @7 E96 :?G@=G6>6?E @7

          :52=8@@F?EJ#)@C2?J@H?6C@7:52=8@@F?EJ#):?2?J32?<CFAE4J

          4       *96(6DEC2:?65&2CE:6DD92==?@E>2<6@C4@?5:E:@?E962AAC@G2=@72?J&&&=@2?

          8F2C2?EJ E@ E96 63E@C 4@?E:?86?E @? E96 63E@C @C 2?J @H?6C @7 E96 63E@C ?@E 36:?8

          NAC6D6?E=J:?G@=G65:?2?J32?<CFAE4JO

          * ) +(*( %(( E92E E96 @FCE H:== 4@?5F4E 2 962C:?8 @? &=2:?E:77PD

AA=:42E:@?7@C2&C6=:>:?2CJ?;F?4E:@?2E             2>@?E96E952J@7#2J         *96AFCA@D6

@7E96962C:?8D92==36E@56E6C>:?6H96E96CE9:D*6>A@C2CJ(6DEC2:?:?8%C56CD9@F=536>2562

&C6=:>:?2CJ?;F?4E:@?

          *9:D E6>A@C2CJ C6DEC2:?:?8 @C56C D92== C6>2:? :? 7F== 7@C46 2?5 67764E F?E:= :E 6IA:C6D 2E

        2> @? #2J          F?=6DD 6:E96C 2 E6C>:?2E65 62C=:6C 3J 4@FCE @C56C @C 3 7FCE96C

6IE6?5652DAC@G:5653J=2H@C28C66>6?E@7E96A2CE:6D

)$E9:DE961111152J@7AC:=                 2E1111112> A>


      Signed: April 25, 2020.

                                                      ____________________________________
                                                         ____________________________________
                                                         DAVID
                                                      DAVID   R.R. JONES
                                                                 JONES
                                                         UNITED STATES BANKRUPTCY JUDGE
                                                      CHIEF U.S. BANKRUPTCY JUDGE

      6LJQHGDWSPSUHYDLOLQJFHQWUDOWLPHRQ



*6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)               
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 6 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 95 of 96




APPROVED AND ENTRY REQUESTED:


        
$2E92?:6=&6E6C@=K6C
)E2E62C$@   
  
 $@CE9)9@C6=:?6=G5)F:E6 
@CAFD9C:DE:*. 
*6=6A9@?6  
24D:>:=6  
>2:=A9@=K6C;9H4=2H4@>
  

2?5 

!2J-2=<6C
)E2E62C$@   
     
 "6@A2C5)E6 
@CAFD9C:DE:*. 
*6=6A9@?6    
>2:=<2JH2=<6C<2JH2=<6C=2H4@>
  


APPROVED ONLY AS TO FORM:


RYAN K. PATRICK,
United States Attorney

By: /s/ Richard A. Kincheloe by NP Holzer with permission
Richard A. Kincheloe
Assistant United States Attorney
Attorney-in-Charge
United States Attorney’s Office
Southern District of Texas
Texas Bar No. 24068107
S.D. Tex. ID No. 1132346
1000 Louisiana St., Suite 2300
Houston, Texas 77002
Telephone: (713) 567-9422
Facsimile: (713) 718-3033
Email: Richard.Kincheloe@usdoj.gov


*6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)   
Case:20-00055-EAG
       Case 20-02006Doc#:1
                      Document
                            Filed:04/27/20
                                 18 Filed inEntered:04/27/20
                                            TXSB on 04/25/2007:40:31
                                                               Page 7 of
                                                                      Desc:
                                                                         7 Main
                           Document Page 96 of 96



Attorney for the Defendant




*6>A@C2CJ(6DEC2:?:?8%C56CM#)GD)   
